ACCEPTED
                                                                     01-15-00567-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                              12/14/2015 12:39:08 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK




                  No. 01-15-00567-CV
                                                     FILED IN
                                              1st COURT OF APPEALS
  IN THE COURT OF APPEALS FOR THE FIRST      DISTRICT
                                                  HOUSTON, TEXAS
                 HOUSTON, TEXAS              12/14/2015 12:39:08 PM
                                              CHRISTOPHER A. PRINE
                                                      Clerk

MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
   PETERSON AND LONNY PETERSON, APPELLANTS

                          v.

SILVERADO SENIOR LIVING, INC., D/B/A SILVERADO SENIOR
           LIVING SUGAR LAND, APPELLEE



              Appendix Tab 58 - 68


                        P. Alan Sanders
                        Tx. State Bar No: 17602100
                        Joshua Davis
                        Tx. State Bar No. 24031993
                        Lewis Brisbois Bisgaard & Smith, LLP
                        Weslayan Tower, Suite 1400
                        24 Greenway Plaza
                        Houston, Texas, 77046
                        (713) 659-6767
                        (713) 759-6830 – Fax
                        Alan.Sanders@LewisBrisbois.com
                        Josh.Davis@LewisBrisbois.com
TAB 58
                                                                                                              FILED
                                                                                              1
                                                    DATA-ENTRY
                                                                  DATE
                                                    PICK UP THIS DATE
                                                                                              12/16/2014 4:03:16 PM
                                                                                                             St n rt
                                                                                                       Stan Stanart
                                                                                                       County Clerk
                                                                                                      Harris County


                                                                               PROBATE 1
                                                                                   COURT
                                                                               PROBATE COURT 1
        ;LI                                       NO. 427,208
                                                  NO.427,208
        0
        O        MACKEY
                 MACKEY     (("MACK")
                              "MACK")  GLEN   PETERSON, §§
                                       GLEN PETERSON,             INPROBATE
                                                                  IN         COURT
                                                                     PROBATE COURT N O.1
                                                                                   NO. 1
                 PETERSON;     TONYA  PETERS
                 PETERSON; TONYA PETERSON,     ON,        §
                 Individuallyand  asNext
                               andas             of RUBY §§
                                     Next FriendofRUBY
                                DON LESLIEPETERSON;
                 PETERSON; DONLESLIE
                 PETERSON;                    PETERSON; §§
                 CAROL   PETERSON,
                 CAROL PETERSON, Individually and and     §
                 asNext
                 as              ofRUBY
                    NextFriend, of       PETERSON; §
                                   RUBY PETERSON;
                     LONNYPETERSON,
                 andLONNY
                 and           PETERSON,                  §

        ti
                 Plaintiffs,                                 §
                  V.
                                                             §
                  SILVERADO
                  SILVERADO     SENIOR
                                SENIOR LIVING,    INC., §§
                                          LIVING, INC.,
                                 Senior L iving—SugarLLand,
                  d/b/aSilverado Senior Living —
                  d/b/a                         Sugar  and,§§
                                                             §
                  Defendants.
                  Defendants.                                §    HARRIS
                                                                  HARRIS COUNTY,
                                                                         COUNTY, TEXAS
                                                                                 TEXAS

                          OBJECTION
                          OBJECTION TOAPPLICATION
                                    TO APPLICATION FOR ATTORNEY'S
                                                   FORATTORNEY'S FEES
                                                                 FEES
                                TO RULE 91(a) ENTERED ON
                       PURSUANT TORULE91(a)ENTERED
                       PURSUANT                          NOVEMBER 10,2014
                                                      ON NOVEMBER 10, 2014

                  TO:THE
                  TO:     HONORABLE
                      THE HONORABLE       LLOYD
                                    JUDGE LLOYD WRIGHT:
                                                WRIGHT:

                        NOWCOME,  MACKEY
                        NOW COME, MACKEY  GLEN
                                         GLEN  PETERSON;
                                              PETERSON;  TONYA
                                                        TONYA  PETERSON,
                                                              PETERSON,

                  Individuallyand
                  Individually and as
                                   as Next Friend ofofRUBY
                                      NextFriend       RUBY PETERSON;
                                                           PETERSON;  DONLESLIE
                                                                     DON LESLIE

                  PETERSON;
                  PETERSON; CAROL P
                            CAROL   ETERSON,
                                  PETERSON, Individually
                                             Individuallyand  as Next
                                                          and as             ofRUBY
                                                                 Next Friend of RUBY
                  PETERSON;
                  PETERSON; andLONNY  PETERSON (("Plaintiffs"),
                            and LONNY PETERSON   "Plaintiffs"), file theirobjection
                                                                     their objection tto the
                                                                                       o the
                  application
                  application forattorney's  feesincluding
                              for attorney's fees including the             supplemental
                                                                        andsupplemental
                                                            theoriginal and             applications
                                                                                        applications

                  filed by DEFENDANT
                        by DEFENDANT SILVERADO SENIOR LIVING,INC.,
                                     SILVERADOSENIOR  LIVING, INC., d/b/a Silverado
                                                                    d/b/aSilverado

                                                         1




Silverado Appx. 0478
                                                                          No. 1-15-586-CV                      3768
                 SeniorLiving
                        Living—         and("SILVERADO"),
                                           ("SILVERADO"),andin  support would      the       show
                 Senior       —Sugar
                                Sugar L
                                      Land               and in support would show the

                 Court
                    asfollows:
                 Court as follows:

                                RULE
                                RULE 91a MOTION TODISMISS:
                                     9laMOTION              BACKGROUND
                                                TO DISMISS: BACKGROUND

                        Silverado
                        Silverado filed   Rule9la
                                  filed a Rule     motionto
                                               91a motion    dismiss
                                                          todismiss    September
                                                                    onSeptember
                                                                    on          25,2014.
                                                                                25, 2014.

                 Plaintiffs Mack,
                 Plaintiffs Mack, Don andLonny
                                  Don and Lonny        Fourth
                                               filed aaFourth Amended
                                                              Amended Petition
                                                                      Petition    October
                                                                               onOctober
                                                                               on        6,
                                                                                         6,

                 2014and
                 2014        Response
                      and aa Response inOpposition
                                      in               thepending
                                                    to the
                                         Opposition to     pending R ule91
                                                                   Rule    motionon
                                                                        91 motion   October27,
                                                                                  onOctober 27,
                 2014.Silverado
                 2014.                           withdrawal
                       Silverado filed aapartial withdrawal andreply
                                                            and reply on November 6,
                                                                      on November 6, 2014.The
                                                                                     2014. The

                 motionto
                 motion    dismisswas
                        to dismiss    heardon
                                   washeard    November
                                            on November 7, 2014,andtheCourtgranted
                                                        7, 2014,                       the
                                                                 and the Court granted the

                 motionin
                 motion          becausethe
                           errorbecause
                        in error        theallegations,  takenas
                                            allegations, taken          togetherwith
                                                                  true,together
                                                               astrue,          withinferences
                                                                                     inferences

                  reasonably
                  reasonably drawnfrom
                             drawn from thementitlethe   Plaintiffstto
                                        them entitle the Plaintiffs  o the  reliefsought,and
                                                                       the relief sought, and

                  additionally
                  additionally     alternatively, Plaintiffs'
                               andalternatively,
                               and                            cause ofaction
                                                  Plaintiffs' cause of action has a basisinfactbecause
                                                                              has a basis in fact because

                     reasonable
                  aa reasonable person could
                                person       believe thefactspleaded.
                                       could believe                    TheOrder
                                                     the facts pleaded. The Order was          and
                                                                                      notfinal and
                                                                                  wasnot
                  appealable
                  appealable becauseititdid
                             because            disposeof
                                            notdispose
                                        did not        ofallparties   andclaims.
                                                          all parties and claims.

                        OnDecember
                        On          3,2014,
                           December 3,       Silverado
                                       2014, Silverado filed   91aMotion
                                                       filedaa 91a           Dismiss
                                                                           toDismiss
                                                                   Motion to         Plaintiffs'
                                                                                     Plaintiffs'

                  Sole Remaining C
                  SoleRemaining        Breach of
                                   laimBreach
                                 Claim           Trust and/or Breach of
                                              of Trustand/orBreach   of Fiduciary
                                                                        Fiduciary Duty. On
                                                                                  Duty. On

                  December
                  December 4, 2014,Plaintiffs
                           4, 2014, Plaintiffs timely       theirFifthAmended
                                               timelyfiled their Fifth Amended Petition, which
                                                                               Petition,which
                  addedtwo
                  added twonew
                           newplaintiffs individually
                               plaintiffsindividually aand
                                                        nd as             ofRuby
                                                              nextfriends of
                                                           as next           RubyPeterson.
                                                                                 Peterson.
                  Silverado
                  Silverado did     objectto
                                notobject
                            did not                    ofthe
                                             thefiling of
                                          to the                    amended p
                                                          the fifth amended   etition.
                                                                            petition.


                                                            2




Silverado Appx. 0479
                                                                              No. 1-15-586-CV               3769
                        OnDecember the
                              9,2014,                        held    butdidnotconsider
                                                                ahearing           the
                        On December 9, 2014, the Court held a hearing but did not consider the

                 supplement
                 supplement to Silverado's
                            to Silverado's application for
                                                       for an awardof
                                                           an award of attorney's feesalleging
                                                                       attomey'sfees  alleging aa

                 request      dismissan
                 request ttoo dismiss   additional
                                      anadditional claimthat
                                                   claim thatwas    included
                                                                 notincluded
                                                             wasnot          initsprevious
                                                                             in              motion
                                                                                its previous motion

                 fordismissal,
                 for            whichwas
                     dismissal, which wasfiled on the
                                         filed on     same d
                                                  the same   ay.The
                                                           day.           ruledthat
                                                                The Court ruled     thePlaintiffs
                                                                                thatthe
                 would
                 would have
                       have until
                            until December
                                  December 16,2014
                                           16, 2014       their
                                                   tofile their
                                                   to           objections
                                                                objections    Silverado's
                                                                           toSilverado's
                                                                           to            motion
                                                                                         motion

                       9laaward
                  forRule            fees.
                             ofattorney's
                 for Rule 91a award of attorney's fees.

                        Therefore,
                        Therefore, Plaintiffsrespectfully
                                   Plaintiffs respectfullysubmit
                                                          submit tthat
                                                                   hatSilverado
                                                                       Silverado waived objection
                                                                                 waivedobjection to
                                                                                                 to

                  thefilingoftheir
                  the                       amended
                      filing of their fifth amended petition;that
                                                    petition;     Silverado h
                                                              thatSilverado   asnot
                                                                            has     filedan
                                                                                not filed ananswer to
                                                                                            answer to

                  their fifth amended p
                  theirfifthamended     etitionor
                                      petition      motionto
                                               oraa motion   dismissthe
                                                           todismiss          amended
                                                                     thefifth amended petition;
                                                                                      petition; and
                                                                                                and

                       Silverado's motion
                  thatSilverado's
                  that             motion forRule91adismissal    of the
                                          for Rule 91a dismissal of thefourthamended   petitionis
                                                                        fourth amended petition is
                  moot.Additionally
                  moot.

                                         alternatively, Plaintiffs
                                     andalternatively,
                        Additionally and                Plaintiffs respectfully submitthat
                                                                   respectfully submit     Silverado's
                                                                                       thatSilverado's
                  motionfor
                  motion for dismissal
                             dismissaland application ffor
                                       andapplication   or an awardof
                                                           an award of attorney's feesshould
                                                                       attomey'sfees         be
                                                                                      should be

                  deniedbecause
                  denied becausethe
                                thePlaintiffs'  allegations,
                                    Plaintiffs' allegations, taken
                                                             taken as       togetherwith
                                                                      true,together
                                                                   as true,         withinferences
                                                                                         inferences

                             drawn from them entitlethe
                  reasonablydrawnfromthem
                  reasonably                             Plaintiffstto
                                             entitle the Plaintiffs  o the  reliefsought,and
                                                                       the relief sought, and

                  additionally
                  additionally     alternatively, Plaintiffs'
                               andalternatively,
                               and                            cause ofaction
                                                  Plaintiffs' cause of action has    basisinfactbecause
                                                                              has aa basis in fact because

                      reasonable
                  aa reasonable        couldbelievethe
                                personcould
                                person                   factspleaded.
                                            believe the facts           Furthermore,
                                                              pleaded. Furthermore,  Plaintiffs'
                                                                                    Plaintiffs'

                  pleadings,
                  pleadings, taken          togetherwith
                                      true,together
                             taken as true,         withreasonable  inferencesdo
                                                         reasonable inferences do not support
                                                                                  notsupport


                                                            33




Silverado Appx. 0480
                                                                               No. 1-15-586-CV 3770
                  Silverado'sthattheP1aintiffs'
                                          claimsaregroundless
                                                         and
                  Silverado's claim that the Plaintiffs' claims are groundless and frivolous or    or
                  groundless
                  groundless andbrought
                             and         foran
                                 brought for   improper
                                             animproper purposeor
                                                        purpose   forharassment.
                                                                orfor harassment.

                        Plaintiffs
                        Plaintiffs respectfully
                                   respectfully submit
                                                submit tthat
                                                         hattheirclaims
                                                             their claims are grounded
                                                                          are grounded iinnfactandlaw
                                                                                           fact and law

                  andthatthey
                  and           werebrought
                      that they were        in good
                                     broughtin goodfaithand       forany
                                                              notfor
                                                    faith and not         dilatoryor
                                                                      anydilatory    improper
                                                                                  orimproper
                  purpose according
                  purpose according tto thePlaintiffs'
                                      o the             knowledge
                                            Plaintiffs' knowledge and information
                                                                  and             at thetimesthe
                                                                      information at the times the

                  claimswere
                  claims     alleged.Additionally
                         werealleged.               andalternatively,
                                      Additionally and                Plaintiffssubmit
                                                       alternatively, Plaintiffs submitthat
                                                                                       thatthey
                                                                                            they

                  havealleged
                  have         theclaims
                       alleged the        contained
                                   claims contained intheir
                                                    in             amended
                                                       their fifth amended petition ingood
                                                                           petitionin      faith,that
                                                                                      good faith, that
                  theyare
                  they    supported
                       aresupported bygood
                                    by             thatthey
                                            cause,that
                                       good cause,                       byexisting
                                                            aresupported by
                                                       they are                      lawor
                                                                            existing law   good
                                                                                         orgood
                  faithargument
                  faith         for meritorious
                        argumentfor             changein
                                    meritorious change    the law,andthattheyshould
                                                       in the                               be
                                                                                        not be
                                                              law, and that they should not

                  dismissed.Therefore,
                  dismissed.

                                   Plaintiffsobject
                        Therefore, Plaintiffs           Silverado's
                                                     toSilverado's
                                              object to             application
                                                                   application and  supplement
                                                                                andsupplement
                  application
                  application foraward  ofattomey's
                              for award of            feespursuant
                                           attorney's fees pursuant   TRCPRule91a
                                                                   to TRCP
                                                                   to      Rule 91a on thegrounds
                                                                                    on the grounds

                  that Plaintiffs' allegations,
                  thatPlaintiffs'               takenas
                                   allegations, taken astrue, together
                                                        true, together withinferences
                                                                       with            reasonably
                                                                            inferences reasonably drawn
                                                                                                  drawn

                  fromthemdo
                  from them do not showthattheirclaims
                               notshow                        groundless
                                                          aregroundless
                                       that their claims are             andfrivolous or
                                                                        and           or
                  groundless
                  groundless andbrought
                             and         foran
                                 brought for   improper
                                             animproper purpose orforharassment.
                                                        purposeor for harassment.

                        Additionally
                        Additionally     alternatively,
                                     andalternatively,
                                     and               Plaintiffs respectfully
                                                       Plaintiffs              submitthat
                                                                  respectfully submit thatSilverado's
                                                                                          Silverado's

                  proffered
                  proffered " evidence"
                            "evidence" consists o
                                       consists off no
                                                    no evidence     insufficient
                                                       evidenceoorr insufficient to         it‘sclaim
                                                                                    supportit's
                                                                                 to support     claim

                  for an
                  for    awardof
                      anaward of $117,183.40 attorney's fees pursuant
                                              attomey'sfees  pursuantto  TRCPRule
                                                                      to TRCP      91a.
                                                                              Rule 91a.


                                                           4




Silverado Appx. 0481
                                                                              No. 1-15-586-CV 3771
                                  alternatively, Plaintiffs
                              andalternatively,
                 Additionally and                                        submitthat
                                                 Plaintiffs respectfully submit thatSilverado's claim
                                                                                    Silverado's claim

                 foran
                 for         ofattomey's
                     anaward of            feespursuant
                                attorney's fees pursuanttoTRCP
                                                        to TRCP Rule9la
                                                                Rule 91a isexcessive.
                                                                         is excessive.

                        Towit,
                        To      theaffidavit
                           wit, the           ofJosh
                                    affidavit of      Davis,
                                                 Josh Davis, Esq.dated
                                                             Esq.      December
                                                                  datedDecember 1,2014
                                                                                1,      contains
                                                                                   2014 contains

                                 award
                              anaward
                  claims for an       ofof $44,489.50
                                         $44,489.50 forfor "CaseAssessment,
                                                         "Case              Development,
                                                               Assessment, Development,

                 Administratn,
                 Administratn, buttheredacted   billingstatements
                               but the redacted billing statementsforthetimeperiod    beginning
                                                                  for the time period beginning on
                                                                                                on

                 July18,
                 July 18,2014through  August330,
                         2014 through August  0, 2014
                                                 2014do      provideany
                                                         notprovide
                                                      do not        anyevidence    the
                                                                                of the
                                                                        evidenceof
                  reasonableness
                  reasonableness or necessity
                                 or necessity ofthetime
                                              of the time spent for"fact
                                                          spentfor        investigation/development"
                                                                   "fact investigation/development"

                  and"analysis/strategy",
                  and "analysis/strategy",
                                         whichcomprise   the majority
                                          which comprisethe  majorityof
                                                                     of the 161.5hoursand
                                                                        the 161.5 hours and

                  $28,262billedby
                  $28,262 billed by JoshDavisand91.4hoursand      $14,624billed
                                    Josh Davis and 91.4 hours and $14,624 billedby JacobM.
                                                                                by Jacob M.

                           accordingttoo the
                  Stephensaccording
                  Stephens               thestatement
                                             statementofCNA
                                                      of CNASpecialty
                                                            Specialty Claims     50013-1476
                                                                      Claimsfile 50013-1476
                  dated 9/30/14
                  dated 9/30/14 attached
                                attached to    affidavit
                                            theaffidavit
                                         tothe           ofJJosh
                                                         of   oshDavis dated
                                                                 Davis dated December 1,22014.
                                                                             December 1,   014.
                        Similarly,
                        Similarly, the statementof
                                   the statement    CNASpecialty
                                                 of CNA Specialty Claims     50013-1476
                                                                  Claimsfile 50013-1476 dated
                                                                                        dated

                  10/15/14
                  10/15/14 attached     theaffidavit ofJoshDavis
                           attachedttoo the                        datedDecember
                                                     of Josh Davis dated          1,2014shows
                                                                         December 1, 2014 shows aa

                  totalamount
                  total       claimedfor
                        amountclaimed     "factinvestigation/development"
                                      for"fact                              $32,052.39
                                               investigation/development" = $32,052.39 to date
                                                                                       to date

                      "analysis/strategy"
                  and"analysis/strategy"
                  and                    == $17,315.47 o date,but
                                            $17,315.47tto           thereis
                                                          date, but there       reliableevidence
                                                                             noreliable
                                                                          is no          evidence
                  offeredto
                  offered            suchclaimsbecause
                             supportsuch
                          to support                    theredacted
                                         claims because the         billingstatements
                                                            redactedbilling           do not
                                                                            statementsdo not
                  reveal whetherthe
                  reveal whether theactivities      reasonable
                                               werereasonable
                                    activities were           or necessary.
                                                              or necessary. Likewise,
                                                                            Likewise, thereis  no
                                                                                      there is no

                  way forthePlaintiffs
                  wayfor                   determine
                                        todetermine
                         the Plaintiffs to          whetherthe
                                                    whether theinformation thatwas
                                                               information that     redacted ffrom
                                                                                was redacted   rom
                  Silverado's
                  Silverado's billing statements
                              billing statements was privileged
                                                 was privileged o   discoverable.
                                                                orr discoverable. Therefore,
                                                                                  Therefore, it
                                                                                             it is not
                                                                                                is not
                                                           5




Silverado Appx. 0482
                                                                             No. 1-15-586-CV             3772
                  possible      determine
                  possible ttoo determine whetherthe
                                          whether the79.4hours
                                                     79.4 hours and $15,086.00
                                                                and$15,086.00 billed byJoshDavis,
                                                                              billed by Josh Davis,

                 43hours and
                 43      and$7,665.00  billedby
                             $7,665.00 billed byChristian Johnson,
                                                Christian Johnson, and19.9
                                                                   and      hoursand
                                                                       19.9 hours and$3,482.50
                                                                                     $3,482.50

                 billedby
                 billed byJulianne C.
                                   C.Lomax       reasonable
                                            werereasonable
                                      Lomax were           andnecessary
                                                           and necessary        chargesfor
                                                                        currentcharges
                                                                        current        forthe
                                                                                           the

                  period
                  period ending    10/15/14.
                                on10/15/14.
                         ending on

                        Similarly,
                        Similarly, the statementof
                                   the statement    CNASpecialty
                                                 of CNA Specialty Claims     50013-1476
                                                                  Claimsfile 50013-1476 dated
                                                                                        dated

                  ll/17/14,invoice
                  11/17/14, invoice No. 1408065,attached
                                    No. 1408065, attached to  the affidavit of
                                                           to the              JoshDavisdated
                                                                            of Josh Davis dated

                  December11,, 2014
                  December     2014shows      totalcurrent
                                    shows aa total         chargesin
                                                   currentcharges    theamount
                                                                  inthe  amountof $18,214.03
                                                                               of$18,214.03
                  including
                  including          entriesfor
                            multipleentries
                            multiple        for"settlement/non—binding  ADR", iinn which
                                                "settlement/non-binding ADR",            Silverado
                                                                                   whichSilverado
                  didnot
                  did    participate.
                      notparticipate.  Plaintiffs
                                      Plaintiffs submit  thatthereis
                                                  submitthat          noreliable
                                                             there is no         evidence
                                                                         reliableevidence         to
                                                                                          offered to

                              claimsbecause
                          suchclaims
                  supportsuch
                  support            becausethe
                                            theredacted  billingstatements
                                                redacted billing statementsdo notreveal
                                                                           do not       whether
                                                                                  revealwhether
                  theactivities
                  the activities were reasonable
                                 werereasonable ornecessary.
                                                or necessary.

                        Additionally                    Plaintiffs ssubmit
                                     and alternatively, Plaintiffs
                        Additionally andaltematively,                ubmittthat
                                                                            hatSilverado  is claiming
                                                                                Silverado is claiming
                  $117,183.40
                  $117,183.40 withregard
                              with regard to defendingaagainst
                                          to defending  gainsttthe
                                                                he causes of action
                                                                   causes of actionwhich  were
                                                                                    which were

                  dismissed          butthedocuments
                               10,2014,
                        onNovember              attached         of
                                                      totheaffidavit
                  dismissed on November 10, 2014, but the documents attached to the affidavit of

                  JoshDavis
                  Josh       donot
                       Davis do    showthat
                                notshow thatSilverado incurred
                                            Silverado incurred     obligation
                                                               anyobligation
                                                               any           topay
                                                                             to    $117,183.40
                                                                                pay$117,183.40
                     reasonableaand
                  in reasonable
                  in             nd necessary
                                    necessaryfees    related
                                              fees related to the causes
                                                           to the        ofaction
                                                                  causesof  actionwhich were
                                                                                  which were

                  dismissed
                  dismissed    November
                            onNovember
                            on         10,2014.Towit,thebilling
                                       10,                           statements
                                           2014. To wit, the billing statements indicatethat
                                                                                indicate thatthey
                                                                                             they

                       submitted
                  weresubmitted
                  were             CNASpecialty
                                to CNA
                                to     Specialty Claims     50013-1476,
                                                 Claimsfile 50013-1476, notto
                                                                        not    Silverado,
                                                                            to Silverado, and2
                                                                                          and

                  thereis
                  there       evidence
                           noevidence
                        is no         asto
                                      as   whatamount,
                                         towhat amount, ifany,
                                                       if      Silverado
                                                          any,Silverado          withregard
                                                                        incurred with        to
                                                                                      regard to
                                                       6




Silverado Appx. 0483
                                                                            No. 1-15-586-CV 3773
                  defending thecauses
                                   ofaction
                                         which dismissed
                                            were            10,
                                                     onNovember
                  defending against the causes of action which were dismissed on November 10,
        0         2014.
                  2014.

                          Additionally and alternatively, Plaintiffs submit
                          Additionally andaltematively,              submit tthat
                                                                              hatSilverado  is claiming
                                                                                  Silverado is claiming
                  $117,183.40
                  $117,183.40 withregard
                              with regard to defendingaagainst
                                          to defending  gainsttthe
                                                                he causes    actionwhich
                                                                          of action
                                                                   causes of              were
                                                                                    which were
                  dismissed    10,2014,
                        onNovember             that$18,830.00
                                     butit appears       ofthatamount
                  dismissed on November 10, 2014, but it appears that $18,830.00 of that amount

                  was forfeesrelated
                  was for               toitsitsdefense
                          fees related to         defenseagainst
                                                        against     federal
                                                                aafederal   lawsuit
                                                                          lawsuit  filed
                                                                                  filed

                                  with
                  contemporaneously
                  contemporaneously withthis  state courtproceeding.However,
                                         thisstate       proceeding. However, tthere
                                                                                hereis  no
                                                                                     is no

                  evidencettoo show
                  evidence     showwhich feeswere
                                    whichfees     relatedto
                                              wererelated   thestate
                                                          tothe statecourt proceeding
                                                                     court proceeding andwhich
                                                                                      and which

                  feesrelated
                  fees            thefederal
                               to the
                       related to             courtcase
                                      federal court casebecause theactivity
                                                        becausethe                            too
                                                                                         weretoo
                                                                   activity descriptions were

                  heavilyredacted
                  heavily redacted and
                                   and the feeswere
                                       the fees         segregated
                                                    notsegregated
                                                werenot           betweenthe
                                                                  between      twocases.
                                                                          the two  cases.
                  Plaintiffs
                  Plaintiffs ssubmit
                               ubmittthat
                                      hatit
                                          it was improper
                                             wasimproper forSilverado
                                                         for              claimreimbursement
                                                                       toclaim
                                                             Silverado to                    for
                                                                               reimbursement for

                  feesthat       chargeable
                            werechargeable
                  fees that were           to anotherccase
                                           to another  aseanddid       relatedto
                                                                   notrelated
                                                           and did not           claimsthat
                                                                              to claims thatwere
                                                                                            were
                  dismissed
                  dismissed    November
                            onNovember
                            on         10,2014
                                       10,      pursuant
                                           2014 pursuant to TRCPRule91a.
                                                         toTRCP Rule 91a.
                                                          Silverado
                          Additionally
                          Additionally and altematively,
                                       and alternatively,           claims prospective ffees
                                                          Silverado claimsprospective    ees in the
                                                                                             in the

                        of an
                  eventof
                  event       appeal.However,
                           anappeal.          Plaintiffs
                                     However, Plaintiffs submitthat
                                                         submit thatthe statements
                                                                    the statements ofJoshDavis
                                                                                   of Josh Davis

                  regardinghhis
                  regarding     opinionas to
                             is opinion       theamounts
                                          to the         ofreasonable
                                                  amountsof reasonableandnecessary
                                                                      and          feesfor
                                                                          necessaryfees for

                  handlingappeals
                  handling        ofthis
                           appealsof      matterare
                                     this matter        supported
                                                    notsupported
                                                 arenot          byevidence
                                                                 by          andare
                                                                    evidence and    conclusory.
                                                                                 areconclusory.
                  To wit,
                  To wit,Mr.Davis'             doesnot
                          Mr. Davis' affidavit does    provideany
                                                    notprovide    methodfor
                                                               anymethod     calculating
                                                                         forcalculating the
                                                                                        the

                          ofreasonable
                  amountsof
                  amounts              andnecessary
                            reasonable and necessaryfeesthatwould   beincurred; it
                                                    fees that would be             doesnot
                                                                                it does notstate
                                                                                           state
                                                       7




Silverado Appx. 0484
                                                                             No. 1-15-586-CV              3774
                 how many
                 how many hours
                          hours would
                                would berequired
                                      be required to bespent;
                                                  tobe spent; itdoes
                                                              it      notstate
                                                                 does not state  reasonable
                                                                               aareasonable rate
                                                                                            rate

                 per hour;ititdoes
                 per hour;         notstate
                              does not state what activities
                                             whatactivities wouldbbeerequired;
                                                            would              anditdoes
                                                                     required; and         notstate
                                                                                   it does not state

                 thatthe
                 that     amounts
                      the amounts offeesrequested
                                  of                areusual
                                     fees requested are      andcustomary
                                                        usualand customaryinthelocality.
                                                                          in the locality.

                                      CONCLUSION & PRAYER FOR RELIEF

                        Fortthe
                        For  hereasons
                                reasonsstated
                                       stated herein,
                                              herein, Plaintiffs pray thattthis
                                                                 pray that  hisCourt deny Silverado's
                                                                                     denySilverado's
                 application
                 application     supplemental application
                             andsupplemental
                             and              application for
                                                          for an awardof
                                                              an award ofattorney's feespursuant
                                                                         attorney's fees pursuant
                 toTRCP
                 to TRCP Rule91a.Plaintiffs
                         Rule 91a. Plaintiffs respectfully request thatthisCourt
                                              respectfully request                       allrequested
                                                                                   grantall
                                                                   that this Court grant    requested

                  reliefandallotherandfurther      reliefto
                  relief and all other and further relief    whichthey
                                                          to which     maybejustlyentitled
                                                                   theymay                       lawor
                                                                                              at law
                                                                           be justly entitled at     or
                 inequity.Respectfully
                 in equity.

                                                                            submitted
                                                               Respectfully submitted

                                                               PhilipM.Ross
                                                               Philip M. Ross
                                                               1006Holbrook
                                                               1006  Holbrook Road
                                                                              Road
                                                               SanAntonio,
                                                               San Antonio, T
                                                                            TXX78218
                                                                                78218
                                                               Phone: 210/326-2100
                                                               Phone: 210/326-2100
                                                               Email: ross_law@hotmail.com
                                                               Email: ross_law@hotmail.com
                                                         By:  /s/        M.Ross
                                                         By: /s/ Philip M. Ross
                                                               Philip
                                                               Philip M.Ross
                                                                      M. Ross
                                                               StateBar
                                                               State BarNo.17304200
                                                                         No. 17304200

                                                               THESCHWAGER
                                                               THE SCHWAGER LAW   LAWFIRM
                                                                                      FIRM
                                                               Candice
                                                               Candice  L
                                                                        L..Schwager
                                                                           Schwager
                                                               1417Ramada
                                                               1417   Ramada  Dr.
                                                                              Dr.
                                                               Houston,
                                                               Houston,  Texas 77062
                                                                         Texas77062
                                                               Tel: ( 832)3 15-8489
                                                               Tel: (832) 315-8489
                                                               Fax:(713)
                                                               Fax:        583-0355
                                                                     (713) 583-0355
                                                               schwagerlawfirm@live.com
                                                               schwagerlawfirm@live.com

                                                           8




Silverado Appx. 0485
                                                                              No. 1-15-586-CV             3775
                                                           ATTORNEYS
                                                           ATTORNEYS  FOR
                                                                      FOR MACK
                                                                          MACK GLEN
                                                                               GLEN
                                                           PETERSON, TONYA P ETERS
                                                                                 ON,
                                                           PETERSON, TONYA PETERSON,
                                                                   PETERSON,
                                                                        DoN
                                                                          LESLIE
                                                           LONNY PETERSON, DON LESLIE
                                                           PETERSON,
                                                                ANDCAROL
                                                           PETERSON, AND CAROL
                                                           PETERSON
                                                           PETERSON

                                         CERTIFICATE
                                               OFSERVICE
                                         CERTIFICATE OF SERVICE

                       II hereby
                          herebycertify that
                                        thatthisdocument              andserved on
                                                           wase-filed and
                                             this document was                     JoshDavis,
                                                                                onJosh Davis,

                 counselof
                 counsel ofrecord forSilverado,
                           record for               the16th
                                                 onthe
                                      Silverado, on         dayofDecember,
                                                       16th day of December, 2014.
                                                                             2014.
                                                           /s/        M.
                                                           /s/ Philip M. Ross
                                                                         Ross
                                                           PhilipM.Ross
                                                           Philip M. Ross




                                                       9




Silverado Appx. 0486
                                                                        No. 1-15-586-CV         3776
                                                         427,208
                                                     NO. 427,208
                 MACKEY
                 MACKEY (("MACK")
                         "MACK")  GLEN
                                   GLENPETERSON,§ § ININPROBATE
                                        PETERSON,               COURT
                                                       PROBATE COURT NO.1
                                                                     NO. 1
                 PETERSON; TONYA
                 PETERSON; TONYA PPETERSON,
                                   ETERSON,     §
                 Individuallyand asNext
                             andas NextFriend
                                        FriendofRUBY§
                                               of RUBY §
                 PETERSON;
                 PETERSON;DONLESLIE
                          DON LESLIEPETERSON;
                                     PETERSON; §§
                 CAROL
                 CAROL   P ETERSON,
                         PETERSON,    Individually
                                     Individually and §§
                                                  and
                    NextFriend, of
                 asNext
                 as             ofRUBY  PETERSON; §§
                                   RUBY PETERSON;
                 andLONNY
                 and LONNY PETERSON,
                             PETERSON,                 §

                 Plaintiffs,                                   §
                 V.

                 SILVERADO
                 SILVERADO      SENIOR
                                SENIOR LIVING,
                                          LIVING, INC.,      §§
                 d/b/a Silverado        Living
                 d/b/a Silverado Senior Living ·-     L
                                                  Sugar and,§
                                               — Sugar Land, §

                 Defendants.
                 Defendants.                                   §§   HARRISCOUNTY, TEXAS
                                                                    HARRIS        TEXAS

                                                       ORDER
                                                       ORDER

                        ONTHIS
                        ON      DAYCAME
                           THIS DAY      ON TO BE CONSIDERED theDefendant's
                                    CAME ONTOBECONSIDERED                    application
                                                             the Defendant's application
                 andsupplemental
                 and              application
                     supplemental application foran
                                              for   awardof
                                                  anaward   attorney's feesfiledbySilverado
                                                          ofattorney’s                         Senior
                                                                       fees filed by Silverado Senior

                 Living,Inc.
                 Living,                       thepleadings
                             Afterconsidering the
                         Inc.After                             fileandhearing
                                                            onfile
                                                  pleadings on                 argument
                                                                   and hearing argument ofcounsel
                                                                                        of counsel

                 forthe
                 for              theCourtfindsthatthemotion
                     the parties, the                              lacksmeritandshould
                                      Court finds that the motion lacks merit and should be Denied.
                                                                                         beDenied.
                 Therefore,
                 Therefore, themotion
                            the        isDENIED
                                motion is           follows.
                                                 asfollows.
                                          DENIED as

                 ITISORDERED,
                 IT             ADJUDGED
                    IS ORDERED, ADJUDGED andDECREED
                                         and         thatthe
                                             DECREED that     Defendant's
                                                          the Defendant's application
                                                                          application and
                                                                                      and

                 supplemental
                 supplemental application ffor
                              application   or an awardof
                                               an award of attorney's feesfiledby
                                                           attomey'sfees           Silverado
                                                                          filed by Silverado Senior
                                                                                             Senior

                 Living,
                 Living, Inc.ishereby   DENIED.
                         Inc. is hereby DENIED.




                                                           1




Silverado Appx. 0487
                                                                          No. 1-15-586-CV               3777
                 SIGNED:
                 SIGNED:   .
        0
        0

                               Hon. Lloyd
                               Hon. Lloyd Wright
                                          Wright
                               Judge,               No.1
                               Judge, Probate Court No. 1




Silverado Appx. 0488
                                             No. 1-15-586-CV   3778
                                                      Respectfully
                                                      Respectfully submitted,
                                                                   submitted,

                                                    Philip M.
                                                           M. R  oss,SBN  17304200

                                                       210/326-21
                                                      Phone:
                                                    Philip     Ross, SBN  17304200
                                                    1006
                                                    1006  Holbrook
                                                          Holbrook   Road
                                                                     Road
                                                    SanAntonio,
                                                    San  Antonio, T exas78218
                                                                  Texas 78218
                                                    Phone: 210/326-2100
                                                    Email:  ross_law@hotmail.com
                                                    Email: ross_law@hotmail.com
                                                By:
                                                By: /s/  Phili M.
                                                     /s/ Philip M.Ross
                                                                  Ross
                                                       Philip
                                                           M.Ross
                                                     Philip M. Ross
                                                      CandiceSchwager
                                                      Candice  Schwager
                                                      1417
                                                      1417  Ramada
                                                            Ramada   Drive
                                                      Houston, TX 77062
                                                      Houston, TX   77062
                                                      Phone:  832—315—8489
                                                      Phone: 832-315-8489
                                                      FAX:   713-583-0355
                                                      FAX: 713-583-0355
                                                      Attorneys
                                                      Attorneys forDonPeterson,
                                                                for Don Peterson,
                                                      Lonny  Peterson andMack
                                                      Lonny Peterson and   Mack
                                                      Peterson
                                                      Peterson

                                                           ofService
                                                Certificate of Service
                         herebycertify that
                      II hereby                    andcorrect
                                       thataa true and correctcopy oftheabove
                                                              copyof             document
                                                                      the above document       e-filed
                                                                                          wase-filed
                                                                                          was
                    December   16,2014  and sent byemail
                 onDecember 16, 2014 and sent by email or
                 on                                         electronic delivery b yagreement to:
                                                          orelectronic delivery by agreement to:
                 Josh Davis
                 Josh Davis
                 Weslayan
                 Weslayan Tower,Suite
                          Tower, Suite1400
                                      1400
                 24Greenway
                 24 Greenway Plaza
                 Houston,T
                 Houston,  X 77046
                          TX 77046/s/

                                                                 M.Ross
                                                      /s/ Philip M. Ross
                                                      Philip M.Ross
                                                      Philip M.  Ross




                                                          33




Silverado Appx. 0489
                                                                           No. 1-15-586-CV               3779
TAB 59
                                                                                                                            FILED  FILED
                                                                                                                   12/18/2014 PM
                                                                                                                   12/18/2014 4:44:26 PM
                                                                                                                               n
                                                                                                                            Stan Stanart
                                                              DATA-ENTRY                                                    County Clerk
                                                                                                                                  County
                                                                                                                           Harris County
                ·                                             PICK UP THIS DATE

                                                              CAUSENO.427,208
                                                              CAUSE NO. 427,208
                                                                                                       PROBATE
                                                                                                          COURT
                                                                                                            1
                                                                                                       PROBATE COURT 1

                    MACKEY
                    MACKEY     (“MACK")    GLEN
                               ("MACK") GLEN      PETERSON §
                                                  PETERSON                         INPROBATE
                                                                                   IN         COURT
                                                                                      PROBATE COURT NO.l1
                                                                                                    NO.
                    PETERSON;     TONYAPETERSON
                    PETERSON; TONYA       PETERSON                  §
                    Individually and as NextFriend
                                 and as             of
                                        Next Friend of              §
                    RUBYPETERSON;
                    RUBY   PETERSON;DONLESLIE
                                          DON LESLIEPETERSON;§
                                                         PETERSON; §
                    CAROL
                    CAROL    PETERSON,
                            PETERSON,                  andas
                                          Individually and asNext
                                                             Next  §§
                    Friend
                    Friend ofRUBY
                           of RUBY PETERSON;
                                      PETERSON; and     LONNY
                                                    and LONNY       §
                    PETERSON,
                    PETERSON,                                       §
                    VS.
                    VS.                                                     §
                                                                            §
                    SILVERADO
                    SILVERADO    SENIOR
                                 SENIOR LIVING, INC.
                                        LIVING, INC.                        §
                          SILVERADO
                    d/b/a SILVERADO  SENIOR
                                    SENIOR   LIVING
                                            LIVING ——                       §
                    SUGAR
                    SUGAR    LAND
                             LAND                                           §      HARRIS COUNTY,
                                                                                   HARRIS COUNTY, TEXAS
                                                                                                  TEXAS

                                              SILVERADO’S
                                              SILVERADO'S   RESPONSE
                                                            RESPONSE TO
                                                                     TO
                             PLAINTIFFS’
                             PLAINTIFFS' OBJECTION
                                         OBJECTION  TO APPLICATION FORATTORNEY’S
                                                    TOAPPLICATION                   FEES
                                                                    FOR ATTORNEY'S FEES
                                PURSUANT
                                PURSUANT   TORULE
                                           TO            ENTERED
                                              RULE 91(a) ENTERED ONNOVEMBER2014
                                                                 ON NOVEMBER 10, 2014

                             Defendant,Silverado
                             Defendant, Silverado SeniorLiving,Inc.   d/b/aSilverado
                                                  Senior Living, Inc. d/b/a           SeniorLivingSugarLand
                                                                            Silverado Senior Living Sugar Land

                    (Silverado)files thisResponse
                    (Silverado)                    to Plaintiffs’
                                     this Response to             Objection
                                                      Plaintiffs' Objection ttooApplication
                                                                                Application forAttorney’s  FeesPursuant
                                                                                            for Attorney's Fees Pursuant

                    to Rule91(a)
                    to Rule 9l(a)Entered
                                 Entered On November
                                         OnNovember          (Plaintiffs’
                                                    I0,20141 (Plaintiffs'
                                                    10,                   Objection)
                                                                          Objection)    Ordered
                                                                                     asOrdered
                                                                                     as        bytheCourt
                                                                                               by           and
                                                                                                  the Court and

                    expressly agreedby
                    expresslyagreed bytheparties      December
                                                   onDecember
                                       the parties on         9,2014.I
                                                              9, 2014.


                                                          PROCEDURAL
                                                          PROCEDURAL POSTURE
                                                                     POSTURE

                             OnNovember
                             On          10,2014,
                                November 10, 2014,the Court entered
                                                  theCourt          itsOrder
                                                            entered its       granting Silverado’s
                                                                        Order granting             Rule91a
                                                                                       Silverado's Rule 9laMotion
                                                                                                           Motion to
                                                                                                                  to

                    Dismiss
                    Dismiss thefollowing  causes
                            the following causes ofaction
                                                 of        whichwere
                                                    action which       theonly
                                                                  werethe       causes
                                                                           only causes ripeforinclusion
                                                                                       ripe               intheinitial
                                                                                            for inclusion in the initial

                               falseimprisonment,
                    91afiling: false
                    91a              imprisonment, assault
                                                     assault andbattery,
                                                             and battery, andconspiracy.    Silverado
                                                                          and conspiracy. Silverado    timelyfiled its
                                                                                                       timely        its
                    Application
                    Application forAttomey
                                for          FeesPursuant
                                    Attorney Fees Pursuant   Rule91a
                                                           toRule
                                                          to      9laOrder Entered
                                                                     Order Entered onNovember
                                                                                   on          10,20142 and
                                                                                      November 10,      and First
                                                                                                            First

                    Supplement
                    Supplement          (hereinafter
                               thereto3 (hereinafter globally
                                                     globally referred
                                                              referred to as "Silverado’s
                                                                       to as "Silverado's Fee Application")
                                                                                          FeeApplication")    required
                                                                                                           asrequired
                                                                                                           as


                              1   Onfile with
                                  On     withthe
                                              theCourt andincorporated
                                                 Court and              byreference
                                                           incorporated by           asififset
                                                                           reference as    setout  fullyherein.
                                                                                               out fully herein.
                             2    Id.
                             3    id


                    4844-7770-7809.1




Silverado Appx. 0490
                                                                                              No. 1-15-586-CV 3780
                 bytheCourt
                 by           andpursuant
                    the Court and          to Rule
                                  pursuant to Rule 91a.The  onlyother
                                                   91a. The only otherpending
                                                                      pending motion
                                                                              motion     issuerelated
                                                                                      atissue
                                                                                     at       related     theRule
                                                                                                      ttoothe Rule

                       entered
                 91aOrder   onNovember           Motion
                                         isPlaintiffs
                                   10,2014            toReconsider,
                                                              Brief
                                                                 inSupport
                                                                       and
                 91a Order entered on November 10, 2014 is Plaintiffs Motion to Reconsider, Brief in Support and

                 Silverado’s
                 Silverado's Response
                             Response    thesame.4
                                      tothe
                                      to

                                                                   II
                                                               RULE 11

                           OnDecember
                           On December 9,2014,  during tthe
                                       9, 2014, during   hehearing onSilverado’s
                                                            hearingon             FeeApplication,
                                                                      Silverado's Fee Application, theCourt
                                                                                                   the Court afforded

                 Plaintiffs
                 Plaintiffs    opportunity
                             anopportunity
                            an             totochoose
                                              choose  themethod
                                                     the        bywhich
                                                         method by        thefeeapplication
                                                                   which the fee application and evidence
                                                                                             andevidence in
                                                                                                         in support
                                                                                                            support

                 ofthe
                 of     samew
                    the same  ouldbbeeadmitted.
                            would     admitted. The
                                                TheCourt         to permit
                                                   Court offered to        a full
                                                                    permit a full e videntiary
                                                                                  evidentiary hearing
                                                                                              hearing    proceed
                                                                                                      toproceed
                                                                                                      to        in
                                                                                                                in

                 which  leadcounsel
                 which lead         forSilverado
                            counsel for           would
                                        Silverado would  takethestand,
                                                        take            besubject
                                                             the stand, be             cross-examination
                                                                                    tocross-examination
                                                                           subject to                      the
                                                                                                        onthe
                                                                                                        on

                 itemized
                 itemized  invoices
                          invoices andhis
                                   and                Plaintiffs
                                       hisaffidavits, Plaintiffs  could
                                                                 could  preserve
                                                                       preserve  objections
                                                                                objections  andthe
                                                                                           and  theevidence
                                                                                                   evidence would
                                                                                                            would tthen
                                                                                                                    hen
                 be admitted for
                 be                             consideration
                                       incamera consideration
                             for final in                     andruling.  Thealtemative
                                                              and ruling. The             offeredbbyytheCourt
                                                                              alternative offered    the Court

                 required
                 required agreement
                          agreement bytheparties
                                    by the parties o
                                                   on the recordtthat
                                                     ntherecord   hattthe
                                                                      heApplication   forAttomey
                                                                          Application for          FeesPursuant
                                                                                          Attorney Fees Pursuantto
                                                                                                                to

                 Rule91a
                 Rule 91aOrder Entered
                         Order Entered    November
                                       onNovember
                                       on         10,2014
                                                  10,     andFirst
                                                      2014and       Supplement
                                                              First Supplement          constituted
                                                                               theretos constituted prima
                                                                                                    prima

                 facieevidence
                 facie evidenceofthe  reasonablenessand
                               of the reasonableness     necessityofSilverado’s
                                                     andnecessity                attorneys' fees
                                                                   of Silverado'sattomeys’       ubjecttotoPlaintiff’
                                                                                            feesssubject    Plaintiff'ss

                 evidentiary
                 evidentiary objections,
                             objections, ififany,  filed
                                              any,filed no  later
                                                         nolater  than5:00
                                                                 than 5:00PM
                                                                           PMon Tuesday,
                                                                              onTuesday, December
                                                                                         December 16,22014
                                                                                                  16,      at which
                                                                                                       014at  which

                 time allpending
                 time all         briefing
                          pending briefing  andevidence
                                           and evidence would
                                                        would beconsidered
                                                              be            by submission. Plaintiffs
                                                                 considered bysubmission.             elected
                                                                                           Plaintiffs elected nnototttoo
                 proceed
                 proceed w ithaa formal
                         with     formal hearing,
                                        hearing, agreedto
                                                 agreed    theCourt’s
                                                        tothe          terms
                                                              Court's terms  andchose
                                                                            and          takeadvantage
                                                                                      totake
                                                                                chose to     advantage ofthe
                                                                                                       of the

                 additional
                 additional timeto
                            time   submit
                                 tosubmit written
                                          written evidentiary
                                                  evidentiary objections.
                                                              objections.  Once
                                                                          Once  Silverado’s
                                                                               Silverado's  Response
                                                                                           Response deadline
                                                                                                    deadline was
                                                                                                             was

                 dictated
                 dictated intothe
                          into therecord bytheCourt
                                  record by           as5:00
                                            the Court as      PM, T
                                                         5:00 PM,   hursday
                                                                  Thursday December
                                                                           December 18,22014,
                                                                                    18,       Silverado deferred
                                                                                         014,Silverado  deferred

                 andalso
                 and      agreed.
                     also agreed.




                        4 See Silverado’s
                          See Silverado's   Response
                                           Response    totoPlaintiffs’  Motion
                                                            Plaintiffs' Motion     Reconsider
                                                                                toReconsider
                                                                                to           Rulings, Counter Motion
                                                                                             Rulings, Counter    Motion for
                                                                                                                        for
                 Sanctions
                 Sanctions and
                           and Brief
                                Brief iinnSupport
                                          Support ofMotion
                                                  of Motion to     Reconsider
                                                               toReconsider     and Rescindwhich
                                                                                andRescind which iisson
                                                                                                     on file
                                                                                                        file with
                                                                                                             with theCourt
                                                                                                                  the Court
                 andincorporated
                 and incorporated byreference
                                   by reference asas if   set out fully
                                                      if setout         herein.
                                                                  fully herein.
                             Bothon
                           5 Both   filewith
                                 onfile       thecourt
                                        with the  court andincorporated
                                                       and              byreference
                                                           incorporated by           as if
                                                                           reference as     set out fully
                                                                                         if setout        herein.
                                                                                                    fully herein.




                 4844-7770-7809.1




Silverado Appx. 0491
                                                                                           No. 1-15-586-CV                    3781
        <4J                                                        III
                                                                 III
        Cli                                                  OBJECTION

                          Silverado
                                objects
                                    toallarguments
                                              andissues  inPlaintiffs’ which
                                                     raised               arebeyond
                          Silverado objects to all arguments and issues raised in Plaintiffs' Objection which are beyond

                 and/or
                 and/or outside
                        outside thescope
                                the      ofSilverado’s
                                    scopeof Silverado's Fee Application,
                                                        FeeApplication, moves
                                                                        moves to enforce
                                                                              toenforce theOrder
                                                                                        the              Courtand
                                                                                            Order of the Court and

                 Rule11
                 Rule 11Agreement entered
                        Agreement entered    December
                                          onDecember
                                          on         9,201
                                                     9,    1,and
                                                        2011,     moves
                                                              and moves to strike
                                                                        to strike p       wothrough
                                                                                    agesttwo
                                                                                  pages      through four
                                                                                                     four ((2-4)
                                                                                                            2-4)
                 ofPlaintiffs’
                 of             Objection
                    Plaintiffs' Objection beginning
                                          beginning withthe
                                                    with thefirst complete
                                                            first complete paragraph
                                                                           paragraph atpage
                                                                                     at pagetwo through
                                                                                            twothrough thelast
                                                                                                       the last

                 complete
                 complete paragraph    page four.Pages
                                    atpage
                          paragraph at                      through
                                                        twothrough
                                            four. Pages two        fourooffPlaintiffs’
                                                                   four                Objection
                                                                           Plaintiffs' Objection simply
                                                                                                 simply hhighlight
                                                                                                           ighlight
                 thetime,   skill
                 the time, skill and  briefing
                                  andbriefing  required
                                              required  inthis
                                                       in      matter
                                                          this matter due    Plaintiffs
                                                                      duetotoPlaintiffs repeated
                                                                                        repeated refusal
                                                                                                 refusal    follow
                                                                                                         tofollow
                                                                                                         to       the
                                                                                                                  the
        Cd
        e-       Court's Ordersand
                 Court’sOrders andagreements
                                   agreementsoftheparties.Plaintiffs’     argument
                                             of the parties. Plaintiffs' argument  insupport
                                                                                  in         ofits
                                                                                      supportof itsconclusory
                                                                                                   conclusory

                 assertion
                 assertion thattheCourt   granted
                           that the Court granted tthe
                                                    heRule  9lain
                                                       Rule 91a    errorisiscumulative
                                                                in error    cumulative in part,isisincomplete
                                                                                       inpart,     incomplete as to
                                                                                                              asto
                 background,
                 background, mischaracterizes
                             mischaracterizes  theprocedural
                                              the            history
                                                  procedural history andlaw
                                                                     and    goveming
                                                                         lawgoverning theRule
                                                                                      the Rule 91(a) Order entered
                                                                                               91(a)Order  entered

                 onNovember
                 on          10,2014
                    November 10, 2014and pending
                                     andpending FeeApplication,
                                                Fee              andimproperly
                                                    Application, and            inserts
                                                                     improperly inserts aa novel argument
                                                                                           novel argument that
                                                                                                          that

                 theFifth
                 the       Amended
                     Fifth Amended Petition
                                   Petition iiss somehow
                                                 somehow rrelevant
                                                           elevant to   the pending iissues.
                                                                    to thepending     ssues.Theparties        not
                                                                                                         werenot
                                                                                             The parties were

                 authorized
                 authorized to submit
                            tosubmit further
                                     further briefing
                                             briefing related
                                                      related toPlaintiffs’
                                                              to             Motion
                                                                 Plaintiffs' Motion to Reconsider
                                                                                    toReconsider    themerits
                                                                                                 orthe
                                                                                                 or           ofthe
                                                                                                       merits of the

                 underlying
                 underlying Rule91a
                            Rule 91aMotion
                                    Motion to Dismiss which
                                           to Dismiss which ssupports
                                                              upports Silverado’s mandatory
                                                                      Silverado's mandatory attomey
                                                                                            attorney feeaward.
                                                                                                     fee award.

                 Silverado
                 Silverado objects
                           objects a ndmoves
                                   and                theimproper
                                               strikethe
                                             tostrike
                                       movesto                    additional
                                                         improper additional argument
                                                                             argument sectionrelated
                                                                                      section relatedto the
                                                                                                     tothe
                 substantive
                 substantive Rule91a
                             Rule 9laMotion     Dismiss
                                     Motion ttooDismiss which violates
                                                        whichviolates theRule
                                                                      the      11Agreement
                                                                          Rule 11           andOrder
                                                                                  Agreement and       ofthe
                                                                                                Order of the

                 Court.In
                 Court.

                             addition
                          In addition  tothe
                                      to      foregoing
                                          theforegoing  objection,
                                                       objection,  Silverado
                                                                  Silverado  specifically
                                                                            specifically objectsto
                                                                                         objects    Plaintiffs’
                                                                                                 toPlaintiffs'
                 mischaracterization
                 mischaracterization andobfuscation  oftherecord:
                                     and obfuscation of the record:

                          OnDecember
                          On             2014, theCourt
                                      9,2014,
                             December 9,                 heldaa hearing
                                               the Court held   hearing butdid  not c
                                                                        but did not   onsider
                                                                                    consider thesupplement
                                                                                             the supplement

                             Silverado’s
                          toSilverado's
                          to            application
                                        application for
                                                    for an
                                                        an award ofattomey’s
                                                           awardof            feesalleging
                                                                   attorney's fees             requestto
                                                                                   alleging aa request to
                          dismissaann additional
                          dismiss     additional claim
                                                 claim that
                                                       that was     included
                                                                notincluded
                                                            was not         inits
                                                                            in itsprevious
                                                                                  previous motion for
                                                                                           motionfor
                          dismissal,
                          dismissal, which     filedon
                                           wasfiled
                                     which was         thesame.day.
                                                    onthe


                 4844-7770-7809.1
                 4844-7770-7809.1




Silverado Appx. 0492
                                                                                           No. 1-15-586-CV                 3782
                 See (Plaintiffs’
                 See (Plaintiffs' Objection
                                  Objection         TheCourt
                                                 3).The
                                            atat3).     Courtmade
                                                             made ititclear during
                                                                      clear during thehearing
                                                                                   the            December
                                                                                               onDecember
                                                                                       hearing on         9, 2014 tthat
                                                                                                          9,2014    hat
                 theApplication for
                 the            forAttorney  FeesPursuant
                                    Attorney Fees Pursuant   Rule91
                                                           toRule
                                                          to        a Order
                                                                  91a Order Entered on November
                                                                            Entered on          10,22014
                                                                                       November 10,  014and
                                                                                                         and

                 FirstSupplement
                 First            theretowere
                       Supplement thereto     properly
                                          wereproperly beforethe
                                                       before theCourt andconstituted
                                                                 Court and constituted prima      evidence
                                                                                       primafacie evidence ofthe
                                                                                                           of the

                 reasonableness
                 reasonableness andnecessary
                                and necessaryattorney
                                             attorney fees incurred
                                                      fees incurred bySilverado
                                                                    by Silverado subject to Plaintiffs’
                                                                                 subject to             evidentiary
                                                                                            Plaintiffs' evidentiary

                 objections,
                 objections, if any, aand
                             if any,   ndSilverado’s
                                          Silverado's response. Allparties
                                                      response. All         expressly agreed
                                                                    parties expressly          othe
                                                                                      agreed tto     same. S
                                                                                                 the same.   ilverado’s
                                                                                                           Silverado's

                 First Supplement
                 First Supplement toApplication
                                  to             forAttomey
                                     Application for          FeesP
                                                     Attorney Fees  ursuant
                                                                   Pursuant to Rule
                                                                            to Rule 91a Order
                                                                                    91a Order Entered on November
                                                                                              Entered on November

                 10, 2014 ,, which
                 10,2014     which was          the date of hearing, does
                                             on thedateofhearing,
                                   was filed on                           not request d
                                                                     does notrequest    ismissal
                                                                                      dismissal of an additional
                                                                                                of an additional claim
                                                                                                                 claim

                 andwas
                 and          forthelimited
                     wasfiled for the limited purpose ofsupplementing
                                              purpose of               itsreasonable
                                                         supplementing its            andnecessary
                                                                           reasonable and necessary costs andfees
                                                                                                    costsand fees

                 incurred between
                          between December
                                  December 1
                                           1,, 2014
                                               2014andDecember   9, 2014.6 Silverado
                                                    and December 9,                  furtherobjects
                                                                           Silveradofurther            the
                                                                                                    on the
                                                                                            objects on

                 grounds
                 grounds thatPlaintiffs’  recitation
                         that Plaintiffs' recitation andcharacterization
                                                     and                  ofthebackground
                                                         characterization of                andprocedural
                                                                             the background and            history
                                                                                                procedural history

                 relatedto
                 related to Silverado’s FeeApplication
                            Silverado's Fee             as incomplete,
                                            Application as             inaccurate and/or
                                                           incomplete, inaccurate and/or m isleading.
                                                                                         misleading. TEX.
                                                                                                     TEX.R.     P.
                                                                                                          R. M. P.

                 106,4403.
                 106,  03.IVISSUES

                                                          IV
                                               PENDINGFORTHECOURT’S
                                        ISSUES PENDING                 RULING
                                                       FOR THE COURT'S RULING

                          Plaintiffs
                          Plaintiffs c ontinuedoobfuscation
                                     continued   bfuscation ooff thefactsandissuesbeforetheCourtnecessitate        this
                                                                 the facts and issues before the Court necessitate this

                 simple
                 simple issuestatement
                        issue statementfor the benefit oftheCourt
                                       forthebenefit                and clarity o
                                                       of the Court andclarity  offtherecord.  Thereare
                                                                                   the record. There        issues
                                                                                                        twoissues
                                                                                                     aretwo
                 pending before
                 pending before tthe
                                  heCourt  related
                                     Court related    theRule
                                                   tothe
                                                   to         9laOrder
                                                         Rule 91a       entered
                                                                  Order entered onNovember
                                                                                on          10,2014.7
                                                                                   November 10,

                         Whether
                      l. Whether
                      1.         Plaintiffs’ motion
                                 Plaintiffs' motion    reconsider
                                                    toreconsider
                                                    to           and briefin
                                                                 andbrief insupport
                                                                             supportshould
                                                                                    should bedenied.
                                                                                           be denied.




                          6   SeeFirst
                              See       Supplement.
                                  First Supplement.
                           Despite
                         7 Despite  Plaintiffs
                                   Plaintiffs  efforts
                                               efforts to obtain
                                                       toobtain  a ruling  onnSilverado’s
                                                                    ruling o               91aa Motion
                                                                               Silverado's 9l   Motion to to Dismiss
                                                                                                             Dismiss Plaintiffs’
                                                                                                                       Plaintiffs'
                 SoleRemaining
                 Sole  Remaining   Claim
                                   Claim   ofBreach
                                          of  Breach ofofTrust  and/or
                                                          Trust and/or  Breach
                                                                        Breach   ofFiduciary Duty,
                                                                                of             Duty,ititis notbbefore
                                                                                                        is not   efore  the
                                                                                                                        the Court
                 forruling
                 for        untilJanuary 8,
                     ruling until          8,2015.The        datethat
                                              2015. 7 The date    thatcontrols
                                                                       controls  Silverado’s
                                                                                 Silverado's  deadlines
                                                                                              deadlines    related
                                                                                                           related ttooPlaintiffs’
                                                                                                                       Plaintiffs'
                 FifthAmended
                 Fifth Amended    Petition
                                  Petition    theextent,
                                           tothe
                                           to     extent,ififany, it impacts tthat
                                                             any,itimpacts     hat91amotion     o dismiss
                                                                                   91a motion tto dismiss aand/or
                                                                                                              nd/ornnecessitates
                                                                                                                       ecessitates
                 objection,
                 objection,  reply, p
                             reply,    artialwithdrawal
                                    partial  withdrawal     and/or a
                                                            and/or    mendment
                                                                     amendment     related
                                                                                    relatedtto same is
                                                                                            o same     is thedateofhearing:
                                                                                                          the date of hearing:
                 January  8,2015.
                 January 8,         TEX.R.CIV.
                             2015. TEX.   R. Civ. P.91a.
                                                   P. 91a.



                 4844-7770-7809.1




Silverado Appx. 0493
                                                                                               No. 1-15-586-CV                       3783
                     2. Upondenialof
                     2. Upon            themotion
                             denial of the  motion      reconsider,
                                                  totoreconsider,  theCourt
                                                                  the  Courtwill
                                                                            will then  determine
                                                                                  thendetermine  Silverado’s
                                                                                                Silverado's

                          reasonable attorney ffees
                          reasonable attorney   eeswith
                                                    with regard   o the
                                                         regard tto     challenged
                                                                    the challenged        ofaction
                                                                                   causesof
                                                                                   causes          pursuant
                                                                                            action pursuant    the
                                                                                                            tothe
                                                                                                            to

                           lodestar
                           lodestar method.
                                    method. IfIfthemotion      reconsider
                                               the motion totoreconsider isisgranted andthe
                                                                             granted and the9laisovertumed,    thisissue
                                                                                            91a is overturned, this issue

                          will     bereached
                               notbe
                          will not   reached

                                                           V
                                    SUBSTANTIVE
                                    SUBSTANTIVE          SUBJECT TOOBJECTION
                                                RESPONSE SUBJECT
                                                RESPONSE                      ABOVE
                                                                 TO OBJECTION ABOVE

                 A)PLAINTIFFS' OBJECTIONS
                 A)             OBJECTIONS              FEEAPPLICATION
                                          TOSILVERADO'S FEE
                                          TO                APPLICATION

                           Plaintiffs
                           Plaintiffs assert thefollowing
                                             the following objections to Silverado’s
                                                           objections to             FeeApplication:
                                                                         Silverado's Fee Application:

                      1) Silverado’s
                      1)             proffered
                         Silverado's proffered  ‘evidence’
                                                'evidence'  consists
                                                           consists ofno
                                                                    of     evidence
                                                                       noevidence or              to support it’s[sic]
                                                                                   orinsufficient tosupport   it's [sic]
                         claimfor
                         claim foran  award o
                                  an award   off$1l7,l83.40
                                                 $117,183.40 a ttomey’s
                                                              attorney's feespursuant
                                                                         fees pursuantto TRCP
                                                                                      to TRCP Rule
                                                                                               Rule 9la.(Plaintiffs’
                                                                                                      91a. (Plaintiffs'
                         Objection
                         Objection    4).
                                   at 4).
                                   at

                     2) Silverado's
                     2) Silverado’s  claim foran
                                     claimfor          ofattomey’s
                                                  awardof
                                               anaward               feespursuant
                                                          attorney's fees            TRCPRule
                                                                                  toTRCP
                                                                          pursuantto     Rule9la  isexcessive.
                                                                                              91a is excessive.
                        (Plaintiffs’
                        (Plaintiffs' Objection
                                     Objection    5).
                                               at 5).
                                               at

                      3) Generally,
                      3) Generally,  Plaintiffs
                                     Plaintiffs  object
                                                object that theredacted
                                                        thatthe           invoices
                                                                redacted invoices  insupport
                                                                                   in supportof fees "do
                                                                                             offees      notpprovide
                                                                                                     "do not  rovide any
                                                                                                                     any
                         evidence
                         evidence ofthereasonableness
                                    of the reasonableness or     necessity
                                                              or necessity  ofthetimespent"     and/ordo
                                                                            of the time spent" and/or  donot   constitute
                                                                                                          notconstitute
                         "reliable
                         "reliable evidence"
                                   evidence"    and/or
                                               and/or      "noevidence"
                                                       are"no
                                                       are                  withregard
                                                               evidence" with    regard   segregation
                                                                                       tosegregation
                                                                                       to             between
                                                                                                      between  Stateand
                                                                                                               State and
                         Federalcclaims.
                         Federal   laims.((Plaintiffs'
                                            Plaintiffs’ Objection
                                                        Objection  at 5-7).
                                                                   at 5-7).
                      4)
                      4) Plaintiffs object
                         Plaintiffs object that S
                                           that   ilverado’s
                                                Silverado's insurer
                                                            insurer assumed
                                                                    assumed thecost
                                                                            the     ofdefense.
                                                                                costof defense. (Plaintiffs’ Objection
                                                                                                (Plaintiffs' Objection at
                                                                                                                       at
                           6).
                           6).

                      5)
                      5) Plaintiffs submit
                         Plaintiffs submit it was
                                           it     improper
                                              wasimproper   forSilverado
                                                            for              claimreimbursement
                                                                          toclaim
                                                                Silverado to        reimbursement   forfees
                                                                                                    for      thatwere
                                                                                                        fees that were
                         chargeable
                         chargeable   to another
                                      to          case anddid
                                         another case               related[sic]
                                                                notrelated
                                                       and did not           [sic]to claimsthat
                                                                                  toclaims   thatwere    dismissed
                                                                                                  weredismissed    on
                                                                                                                   on
                         November
                         November 10,10,2014
                                         2014pursuant
                                               pursuant to TRCP R
                                                        to TRCP     ule9la.(Plaintiffs’
                                                                  Rule                   Objection
                                                                       91a. (Plaintiffs' Objection    7).
                                                                                                   at7).
                                                                                                   at

                      6) Plaintiffs’
                      6)             objectto
                         Plaintiffs' object   Silverado’s
                                            toSilverado's    request
                                                            request  forappellate
                                                                    for appellate costs: Thestatements
                                                                                  costs:The  statementsofJosh
                                                                                                       of      Davis
                                                                                                          Josh Davis
                         regarding
                         regarding hisopinion
                                     his opinion aass to theamounts
                                                      tothe  amounts   ofreasonable
                                                                      of             andnecessary
                                                                         reasonable and   necessaryfeesforhandling
                                                                                                   fees for handling
                         appealsooffthis
                         appeals           matterare
                                      this matter  arenotnotsupported bybyevidence    andare
                                                                           evidence and       conclusory.
                                                                                          areconclusory.   (Plaintiffs’
                                                                                                          (Plaintiffs'
                         Objection
                         Objection      7-8).
                                     at7-8).
                                     at




                 4844-7770.7809.1




Silverado Appx. 0494
                                                                                           No. 1-15-586-CV 3784
                 B)                      To
                                     RESPONSE                                      To APPLICATION
                 B) SILVERADO'S RESPONSE To PLAINTIFFS' OBJECTIONS TO FEE APPLICATION

                           Subject
                           Subject to itsobjections
                                   to its            andconsistent
                                          objections and consistent withtheCourt’s         andRulell
                                                                    with the Court's Order and         Agreement
                                                                                               Rule 11 Agreement

                          intotherecord
                 dictated into            December
                               the record December 9,2014,
                                                   9,       Silverado
                                                      2014, Silverado files thefollowing  limited
                                                                            the following limited response
                                                                                                  response to redress
                                                                                                           to redress

                 theissues
                 the issuesand/or
                           and/orobjections
                                  objectionsraised by Plaintiffs
                                                   byPlaintiffs thatspecifically pertain
                                                                that             pertain to Silverado’s
                                                                                         to Silverado's Fee
                                                                                                        Fee

                 Application.
                 Application.

                      l)
                      I)            EVIDENCE
                           REDACTED EVIDENCE

                           Silverado
                           Silverado       andserved
                                     filed and served one  hundred
                                                       onehundred  thirty-six
                                                                  thirty-six  pages
                                                                             pages  (SSL00000l-SSL000l36)
                                                                                   (SSL000001-SSL000136) of
                                                                                                         of

                 properly redacted
                 properly redacted itemized
                                   itemized billing
                                            billing entries
                                                    entries insupport
                                                            in supportofits
                                                                      of     attomey
                                                                         its attorney feesand
                                                                                      fees    costs a
                                                                                           andcosts   ndconcurrently
                                                                                                    and concurrently

                 tendered
                 tendered unredacted
                          unredacted copies
                                     copies    theCourt
                                            tothe
                                            to          forits
                                                  Court for     incamera
                                                            its in camerainspection
                                                                         inspection and
                                                                                    and lodestar
                                                                                        lodestar analysis. Plaintiffs
                                                                                                 analysis. Plaintiffs

                 generically
                 generically object to allevidence
                             object to all evidence proffered                    "no evidence," and/or
                                                              as "insufficient," "noevidence,"
                                                    proffered as                                       "not rreliable"
                                                                                                and/or “not   eliable"
                 largely
                 largely onthebasis
                         on the basis tthat
                                        hatportions
                                            portionsofthe
                                                    of the filed billing
                                                                 billing rrecords
                                                                           ecords were rredacted;
                                                                                  were   edacted; however,
                                                                                                  however, Plaintiffs
                                                                                                           Plaintiffs failttoo
                                                                                                                      fail

                 pincite      single
                 pin cite aasingle   batesnumber,
                                    bates  number,   lineitembilling
                                                    line                     and/or
                                                                       entryand/or
                                                         item billing entry         lodge
                                                                                   lodge    substantive
                                                                                         aasubstantive     evidentiary
                                                                                                          evidentiary

                 objection
                 objection  to afford
                            to afford S ilverado
                                      Silverado an opportunity
                                                an             to meaningfully
                                                   opportunity to meaningfully respond. Additionally,
                                                                               respond. Additionally, ititis
                                                                                                          is important

                 tonote
                 to      thatSilverado
                    note that Silverado timely      itsfeeapplication
                                        timelyfiled its                 andPlaintiffs
                                                        fee application and            failedto
                                                                            Plaintiffs failed   timelyfile aa motion
                                                                                              totimely        motionto
                                                                                                                     to

                 compel
                 compel and/or
                        and/or anyother
                               any      substantive
                                   othersubstantive response
                                                    response to thesame
                                                             tothe      priorttoothe
                                                                   sameprior     thehearing  dateto
                                                                                     hearing date    seekaa ruling
                                                                                                  to seek

                    theissues
                 onthe
                 on           forwhich
                       issues for        theynow
                                  which they     generically
                                             nowgenerically complain
                                                            complain andwholly  failto
                                                                     and wholly fail   citeany
                                                                                     tocite     authority.
                                                                                            anyauthority.
                 Plaintiffs
                 Plaintiffs waived
                            waived tthis
                                     hiscomplaint  andexpressly
                                         complaint and expressly agreed
                                                                 agreed o  therecord
                                                                        onnthe        thattheFeeApplication
                                                                               record that                     and
                                                                                           the Fee Application and

                 First Supplement
                 First Supplement constitute
                                  constitute prima   acieevidence
                                             prima ffacie evidence ofthereasonable
                                                                   of the reasonable and necessary
                                                                                     and necessary feesand
                                                                                                   fees     costs
                                                                                                        and costs

                 incurred
                 incurred dduring
                            uringthehearing
                                  the hearing o
                                              onn December
                                                  December 9,2014.Inaddition,     numerous
                                                           9, 2014. In addition, numerous entries
                                                                                          entries     wholly
                                                                                                  arewholly
                                                                                                  are

                 unredacted andthose
                 unredacted and      thatare
                                thosethat    redacted
                                          areredacted     onlyredacted
                                                      areonly
                                                      are     redacted    thelimited
                                                                       tothe
                                                                       to    limited extent           to protect the
                                                                                            necessary toprotect
                                                                                     extent necessary            the

                          thatare
                 portions that     subject
                               aresubject    work
                                           towork
                                          to       product,
                                                  product,  attomey-client
                                                           attorney-client and/orjoint
                                                                           and/or jointdefense privileges.
                                                                                       defense privileges. See
                                                                                                           See




                 4844-7770-7809.1




Silverado Appx. 0495
                                                                                               No. 1-15-586-CV                   3785
                                          Thelegal
                 (SSL000001-SSL000136).8 The        sufficiency
                                             legal sufficiency oftheevidence
                                                               of              isfortheCourt’s
                                                                  the evidence is                  review
                                                                                  for the Court's review and
                                                                                                         and

                              —notcounsels.
                 determination—not           SeeLong
                                   counsels. See      v.Griffin, 442S.W.3d
                                                 Long v.         442 S.W.3d 2 53,2255
                                                                            253,      (Tex. 2
                                                                                   55(Tex.    014)cciting
                                                                                            2014)   iting(El
                                                                                                          (ElApple
                                                                                                             Apple

                    Ltdv.
                 I, Ltd   Olivas,370
                        v.Olivas, 370S.W.3d 757,763(Tex.
                                     S.W.3d 757,          2012)(attorneys
                                                 763(Tex. 2012) (attomeys      providetthe
                                                                          mustprovide
                                                                          must             trial court withthe
                                                                                        hetrial        with the

                 information)); seealso,
                 information)); see also, B org-
                                               Warner
                                          Borg-Warner            Servs.
                                                      Protective Servs. Corp.v.v.Flores,
                                                                        Corp.            955S.W.2d
                                                                                 Flores, 955 S.W.2d861,870
                                                                                                   861, 870(Tex.
                                                                                                           (Tex.

                 App.—
                 App. —Corpus
                        CorpusCChristi
                                hristi11997,
                                        997,nno pet.h.)(attorney
                                              opet. h.) (attorney ffees
                                                                    eesand
                                                                        and costs are determined
                                                                            costs are determined bythe
                                                                                                 by the trial judge);
                                                                                                              judge);

                 Boyaki v. JohnM
                 Boyaki v. John M 0O’Quinn &Assocs.,
                                    'Quinn & Assocs., PLLC, No.01-12-00984-CV,
                                                      PLLC, No.                 2014Tex.
                                                                01-12-00984-CV, 2014 Tex.App. LEXIS10862
                                                                                         App.LEXIS 10862
                 (Tex.App.
                 (Tex. App. -—Houston[1st
                             Houston      Dist.]Sept.
                                     [lst Dist.]       30,2014,
                                                 Sept. 30,          pet.)(theCourt
                                                                 nopet.)
                                                           2014, no                 determines
                                                                         (the Court determines whatconstitutes
                                                                                               what constitutes

                 reasonable andnecessary
                 reasonable and           attorneys
                                necessary attorneys feesand
                                                    fees    sufficient evidence
                                                         andsufficient          underthelodestar
                                                                       evidence under the lodestar method). Fortthe
                                                                                                   method). For  he
                 foregoing
                 foregoing  reasons, Plaintiffs
                            reasons, Plaintiffs generic
                                                generic a   boilerplate objections
                                                          ndboilerplate
                                                        and             objections related
                                                                                   related tto insufficiency
                                                                                             o insufficiency ofthe
                                                                                                             of the

                 evidencebased
                 evidence basedupon redaction
                               uponredaction shouldbe
                                             should beoverruled.
                                                      overruled.

                      2)SEGREGATION OF FEES
                      2)

                           Plaintiffs
                           Plaintiffs complain
                                      complain thatSilverado  improperly
                                               that Silverado improperly seek feesfordefense
                                                                         seek                  ofthecorresponding
                                                                              fees for defense of the corresponding

                 federal
                 federal lawsuit
                         lawsuit andfailing     segregate the
                                             to segregate
                                 and failing to            the same. Forthe
                                                               same. For      reasons
                                                                         the reasons outlined
                                                                                     outlined inSilverado’s
                                                                                              in             Fee
                                                                                                 Silverado's Fee

                 Application, thecosts
                 Application, the      ofdefending
                                  costsof           thefederal
                                          defending the         lawsuit
                                                        federal lawsuit      incurred
                                                                        wereincurred
                                                                        were         with respect
                                                                                     with respect tothechallenged
                                                                                                  to the challenged

                        ofaction.
                 causesof
                 causes           See Application forAttorney
                          action. SeeApplication  for Attorney FeesPursuant
                                                               Fees Pursuant to Rule91aOrder
                                                                             to Rule           Entered
                                                                                     91a Order Entered On
                                                                                                       On

                 November
                 November 10,22014
                          10,  014at         However,
                                   at 6-8.9 However,  Silverado
                                                     Silverado  segregated
                                                               segregated  itsfederal
                                                                          its         feesin
                                                                              federal fees       abundance
                                                                                              anabundance
                                                                                           in an          of
                                                                                                          of

                 cautionforthebenefit
                 caution                 of the
                         for the benefit of  theCourt andhighlighted
                                                Court and             eachentry
                                                          highlighted each entryon the in
                                                                                onthe  incamera records.
                                                                                          camerarecords.
                              Plaintiffs’
                 Furthermore, Plaintiffs' admit
                                          admit  thatSilverado
                                                that Silverado  segregated
                                                               segregated  thefederal
                                                                          the          feesfor
                                                                              federal fees forthebenefit   ofthe
                                                                                               the benefit of     Court
                                                                                                              the Court

                 andsolely
                 and       inan
                     solelyin anabundance ofcaution
                                abundance of         byciting
                                             caution by        thedollar
                                                        citing the        amount
                                                                   dollar amount offees
                                                                                 of fees attributable    saiddefense
                                                                                                      tosaid
                                                                                         attributable to     defense

                    ofNovember
                 asof
                 as            30,2014:
                      November 30,       $18,830.00.
                                   2014: $18,830.00. SeePlaintiffs’
                                                     See             Objection
                                                         Plaintiffs' Objection at page77citing
                                                                               atpage          (Exhibit
                                                                                        citing (Exhibit "A" to
                                                                                                        "A" to

                 Application
                 Application forFees
                             for Fees at     butssee
                                      at¶8); but     (Exhibit
                                                  ee(Exhibit "A"to
                                                             "A" toFirst Supplement
                                                                   FirstSupplement at¶7 reflecting
                                                                                   at              amount
                                                                                        reflecting amount offees
                                                                                                          of fees


                           8   Onfilewith
                               On           theCourt
                                  file with the       andincorporated
                                                Court and              byreference
                                                          incorporated by reference as ifset
                                                                                    as if setout fullyherein.
                                                                                             out fully herein.
                           9   Incorporated
                               Incorporated byreference
                                            by           asififset
                                               reference as    setout  verbatim
                                                                   out verbatim herein.
                                                                                herein.



                 4844-7770-7809.1
                 4944-7770-7809.1




Silverado Appx. 0496
                                                                                           No. 1-15-586-CV                3786
                 incurred
                 incurred with regard
                          with regard ttoocontemporaneous federal
                                          contemporaneous federal filingequals
                                                                  filing equals$19,223.00
                                                                               $19,223.00    ofDecember
                                                                                          asof
                                                                                          as            9,2014).
                                                                                               December 9, 2014).

        C          thereasons
                 For      enumerated     Application,
                               inSilverado’s
                                       Fee            should
                                               Silverado       itsfederal
                                                         beawarded
                 For the reasons enumerated in Silverado's Fee Application, Silverado should be awarded its federal

                 feespursuant
                 fees          toRule
                      pursuant to            and Plaintiffs
                                       9la.7and
                                  Rule 91a.7                objections regarding
                                                 Plaintiffs objections           segregation
                                                                       regarding segregation      beoverruled
                                                                                             mustbe
                                                                                             must             asthe
                                                                                                    overruled as the

                 fees      infact
                      werein
                 fees were        segregated
                             fact segregated inan
                                             in   abundance
                                                anabundance ofcaution.
                                                            of caution.

                     3)
                     3) APPELLATE FEES   FEES
                                                                                                   obj
                          Plaintiffs donot
                          Plaintiffs do not a ttack
                                            attack tthe
                                                     hequalifications  ofMr.
                                                        qualifications of Mr. D avis;
                                                                              Davis; however, theyobject
                                                                                     however, they       thattthe
                                                                                                     ectthat   heaffidavit
        0
                 supporting
                 supporting feesisisconclusory
                            fees               asto
                                    conclusory as   appellate
                                                  toappellate fees forthefollowing
                                                              feesfor               reasons:
                                                                      the following reasons: ititdoes notpprovide
                                                                                                 does not   rovideany
                                                                                                                  any
        01
                 method
                 method for calculating the
                        forcalculating      amounts
                                        the amounts ofreasonable
                                                    of            andnecessary
                                                       reasonable and necessaryfeeswhich
                                                                               fees which w ouldbe
                                                                                          would beincurred;  it
                                                                                                   incurred; it

                      not indicate
                 doesnot
                 does     indicate tthe amount o
                                     heamount  offhours
                                                  hours required;
                                                        required; thereasonable
                                                                  the reasonable rate per hour;activities
                                                                                 rate per                  required;or
                                                                                          hour; activities required; or
                 the amounts
                 the amounts offees
                             of      usualand
                                fees usual andcustomary inthelocality.
                                                        in the locality. To thecontrary,
                                                                         Tothe  contrary, thecurrent
                                                                                         the current contractual
                                                                                                     contractual

                 defenserrates
                 defense  atesare  included
                               areincluded whichaffords
                                           which          method
                                                 affordsaamethod bywhich
                                                                 by       Plaintiffs
                                                                    which Plaintiffs could extrapolate
                                                                                     couldextrapolate and
                                                                                                      and

                 calculate
                 calculate thehours  required
                           the hours required andfeeswhich
                                              and            wouldbe
                                                  fees which would bereasonably  incurred.
                                                                     reasonably incurred. See Exhibit
                                                                                          See Exhibit "A,"
                                                                                                      "A," to
                                                                                                           to

                 Silverado’s
                 Silverado's FirstSupplement
                             First Supplement      Additionally,
                                             at¶6. Additionally,
                                             at                  Mr. Davis
                                                                 Mr.Davis testifies
                                                                          testifies thatthe
                                                                                    that theamounts
                                                                                            amounts offees
                                                                                                    of      are
                                                                                                       fees are

                 usual andcustomary
                 usual and customaryinthelocality.
                                    in the locality. Id at¶10. Mr.
                                                     Id at         Davis’
                                                               Mr.Davis'  qualifications
                                                                         qualifications     notat
                                                                                        arenot
                                                                                        are        issueand
                                                                                               at issue andhis
                                                                                                            his

                 opinions
                 opinions are basedupon
                          are based     hiseducation,
                                    uponhis            knowledge,
                                            education, knowledge, skill, e
                                                                  skill,   xperience
                                                                         experience andtraining.  Plaintiffs
                                                                                    and training. Plaintiffs

                 objections
                 objections are misplaced
                            are           as theunderlying
                                misplaced as                data complainedofissufficiently
                                             the underlying datacomplained of is sufficientlypresent. Forthe
                                                                                             present. For the

                 foregoing
                 foregoing reasons, Plaintiffs
                           reasons,            objections should
                                    Plaintiffs objections should b  overruled andSilverado
                                                                 beeoverruled               shouldbbeegranted
                                                                              and Silverado should            its
                                                                                                      granted its

                 appellate
                 appellate       andfees
                           costsand
                           costs         inthe
                                    fees in           Plaintiffs
                                                eventPlaintiffs
                                            the event           choose
                                                                choose to appeal.
                                                                       to appeal.

                     4)
                     4)   EXCESSIVENESS &           ASSUMPTION
                                        & INSURER'S ASSUMPTION OF DEFENSE

                          Rule91a
                          Rule     includes
                               9la includes              feeaward
                                            aa mandatory fee award ttoothe prevailing party. TEX.
                                                                       theprevailing         TEX. R.      P.91a.7.
                                                                                                  R. Civ. P. 91a.7.

                 Plaintiffs        that Silverado did
                            objectthatSilverado
                 Plaintiffs object                        actually
                                                      notactually
                                                  did not         incurtthe
                                                                  incur  hecost  ofdefense.
                                                                            cost of          However,
                                                                                    defense. However, itisirrelevant
                                                                                                      it is irrelevant

                 who ultimately
                 whoultimately  incurs
                               incurs the costofofdefense
                                       thecost            —theprevailing
                                                  defense —                party, inthis
                                                            the prevailing party,         case Defendant,
                                                                                  in this case Defendant, isentitled
                                                                                                          is entitled to
                                                                                                                      to

                 recover itsfees.
                 recover its fees. Id.




                 4844-7770-7809.1




Silverado Appx. 0497
                                                                                            No. 1-15-586-CV                  3787
                           With
                           With regard
                                regard ttooPlaintiffs’ generic
                                           Plaintiffs' generic objection
                                                               objection       excessiveness,
                                                                         astotoexcessiveness,
                                                                         as                    theCourt isisthesole
                                                                                              the           the sole jjudge
                                                                                                                       udgeaass
                 to thereasonableness and
                 to the                   necessity
                                      andnecessity ofthe
                                                   of     amount
                                                      the amount offees
                                                                 of      andmay
                                                                    fees and    adjustthe
                                                                             mayadjust theamount
                                                                                          amount upor
                                                                                                 up    down.
                                                                                                    or down.

                 Boyaki, 2014Tex.
                 Boyaki, 2014 Tex.App.
                                  App.LEXIS
                                       LEXIS10862
                                            10862    FN3citing
                                                  atFN3
                                                  at           (Dillard
                                                        citing(Dillard D ep’tStores,
                                                                       Dep't                 Gonzales,
                                                                                     Inc.v.v.Gonzales,
                                                                             Stores, Inc.              72
                                                                                                       72

                 S.W.3d
                 S.W.3d 398,412
                        398, 412(Tex. App.—
                                (Tex. App. —ElPaso
                                            El Paso2002,pet.denied)).
                                                   2002,pet.           TheDillard
                                                             denied)). The Dillard trial       applied
                                                                                         courtapplied
                                                                                   trial court        the
                                                                                                      the

                 lodestarm
                 lodestar  ethodof
                          method ofdetermining fees. SeeGonzales,
                                   determining fees.               72S.W.3d
                                                     See Gonzales, 72 S.W.3d at 412. Applying
                                                                                412. Applying thetwo
                                                                                              the twoprong
                                                                                                     prong
                 lodestar
                 lodestar analysis, the
                          analysis, the Dillard       adjusted
                                                courtadjusted
                                        Dillard court         theamount
                                                              the amount up, doubled
                                                                         up, doubled the
                                                                                     the hourly rateand
                                                                                         hourly rate     then awarded
                                                                                                     and then awarded

                 fees.Id. The
                 fees.        appellate
                          Theappellate Court
                                       Court found
                                             found theaward
                                                   the award was notan
                                                             wasnot anabuse ofdiscretion
                                                                       abuseof            andtheTexas
                                                                               discretion and the Texas S upreme
                                                                                                        Supreme

                 Courtdenied
                 Court deniedthe
                             thepetition  forreview.
                                 petition for         Id. Plaintiffs’
                                              review. Id              generalobjection
                                                          Plaintiffs' general objectionthatSilverado’s  feesare
                                                                                       that Silverado's fees are
                 excessive shouldbe
                 excessive should bedenied. Furthermore,
                                    denied. Furthermore,  thetimeandlabor
                                                         the                required;
                                                             time and labor required; levelof
                                                                                      level   skill required; effect
                                                                                            ofskillrequired;  effect

                 onother
                 on other e mployment
                          employment due to Plaintiffs
                                     due to            latenight
                                            Plaintiffs late night ffilings,
                                                                    ilings, refusal to follow
                                                                            refusal to follow theCourt’s  ordersand/or
                                                                                              the Court's orders and/or

                 agreements
                 agreements ofthe
                            of     parties,
                               the parties, ethical
                                            ethical rules and/or
                                                    rulesand/or basicttenants
                                                                basic  enants of law which
                                                                              oflaw  which m andated
                                                                                           mandated pulling
                                                                                                    pulling numerous
                                                                                                            numerous

                 associates
                 associates andresources
                            and resourcesto devote
                                         todevote    thismatter
                                                  tothis
                                                  to     matter asopposed
                                                                as opposed to         time limitations
                                                                              others; time
                                                                           to others;                  imposed
                                                                                           limitations imposed due
                                                                                                               due

                 to thecircumstances;
                 to the                       involved
                                       amountinvolved
                        circumstances; amount         andissues
                                                      and           stake;and
                                                                 atstake;
                                                          issues at       andtheoverall
                                                                              the overall u ndesirability
                                                                                          undesirability ofthe
                                                                                                         of the case
                                                                                                                case

                 supportan
                 support    increase
                         an increase iinntheaward  ofattomeys’
                                         the award of            feesifadjustment
                                                      attorneys' fees                iswarranted
                                                                      if adjustment is           pursuant
                                                                                       warranted pursuant    the
                                                                                                          tothe
                                                                                                          to

                 Johnson factors.
                 Johnson factors. Id
                                  Id.

                                                                    VI
                                                                    VI
                                                                  PRAYER
                                                                  PRAYER

                           Silverado
                           Silverado Senior
                                     Senior Living,
                                            Living,      d/b/aSilverado
                                                    Inc.d/b/a
                                                    Inc.      Silverado Senior
                                                                        Senior Living
                                                                               Living SugarLand
                                                                                      Sugar Landrequests
                                                                                                requests theCourt
                                                                                                         the Court

                       itsobjections,
                 grantits
                 grant    objections, deny Plaintiffs’
                                      deny Plaintiffs' objections,
                                                       objections, awardititits
                                                                   award    itscosts andreasonable
                                                                                costsand            andnecessary
                                                                                         reasonable and necessary
                          feesincurred  inan               not
                                                         lessthan  $120,552.90.TEX. R.                    also,
                 attomey
                 attorney fees incurred in   amount
                                           anamount not less than $120,552.90. TEX. R. Civ. P.9la.7;
                                                                                            P. 91a.7; s eealso,
                                                                                                      see

                 Drake, 2014Tex.App.Lexis12572
                 Drake, 2014                       (Tex.App.
                             Tex. App. Lexis 12572 (Tex. App.— Fort WorthNov.20,2014).Silverado
                                                             —FortWorth                            further
                                                                         Nov. 20, 2014). Silverado further

                 requests itsfeesforhandling
                 requests                        theappellee’s
                          its fees for handling the             case
                                                    appellee's case ininthe  court
                                                                        the court ofappeals
                                                                                  of          inthe
                                                                                     appeals in     amount
                                                                                                the amount of$10,000,
                                                                                                           of $10,000,

                 and $7,500
                 and$7,500 ifplaintiff
                           if                    WritooffError
                              plaintiff files aa Writ          orrPetition
                                                         Error o  Petition forReview
                                                                           for Review w iththeSupreme
                                                                                      with the Supreme Court ofTexas,
                                                                                                       Court of Texas,

                 and$7,500
                 and        iftheWrit
                     $7,500 if          ofError
                               the Writ of          Petition
                                                 orPetition
                                           Error or         forReview
                                                            for        isGranted
                                                                Review is         bytheSupreme
                                                                          Granted by the Supreme Court ofTexas.
                                                                                                 Courtof Texas.



                 4844-7770-7809.1




Silverado Appx. 0498
                                                                                                No. 1-15-586-CV                   3788
                                                                  Respectfully submitted,
                                                                  Respectfully submitted,
        C.rJ
        0                                                         LEWIS
                                                                  LEWIS BRISBOIS BISGAARD
                                                                        BRISBOIS BISGAARD &SMITH,
                                                                                          &        LLP
                                                                                            SMITH, LLP

                                                                  /S/Christian
                                                                           R.
                                                                  /S/ Christian R. Johnson

        pJ                                                                  DAVIS
                                                                 JOSH K. DAVIS
                                                                  State
                                                                     BarNo.24031993
                                                                 State Bar No. 24031993
                                                                  CHRISTIAN
                                                                          R.JOHNSON
                                                                 CHRISTIAN R. JOHNSON
                                                                 StateBar
                                                                 State Bar N o.24062345
                                                                           No. 24062345
                                                                 Weslayan
                                                                 Weslayan Tower,  Suite1400
                                                                           Tower, Suite 1400
                                                                 24Greenway
                                                                 24            Plaza
                                                                    Greenway Plaza
                                                                  Houston,
                                                                       Texas
                                                                           77046
                                                                 Houston, Texas 77046
                                                                 (713)659-6767
                                                                 (713)          Telephone
                                                                       659-6767 Telephone
                                                                 (713)759-6830
                                                                 (713)          Facsimile
                                                                       759-6830 Facsimile

                                                                 ATTORNEYS FOR DEFENDANTS,DEFENDANTS,
                                                                 SILVERADO
                                                                 SILVERADO SENIOR
                                                                           SENIOR LIVING, INC.D/B/A
                                                                                  LIVING, INC. D/B/A
                                                                 SILVERADO
                                                                 SILVERADO SENIOR
                                                                           SENIOR LIVING
                                                                                  LIVING SUGAR
                                                                                         SUGAR  LAND
                                                                                                LAND

                                                    CERTIFICATE
                                                           OFSERVICE
                                                    CERTIFICATE OF SERVICE

                         IIhereby
                           hereby c ertify
                                   certify tthat
                                             hataa true
                                                   true and
                                                        and correct copy ofthe
                                                            correct copy of the foregoing
                                                                                foregoing instrument
                                                                                           instrument was   served
                                                                                                       was served        all
                                                                                                                   uponall
                                                                                                                   upon
                 counsel
                 counsel  ofrecord
                          of record v iae-file, facsimile,
                                    via          facsimile,handdelivery
                                                           hand  deliveryand/or
                                                                         and/or            mail,return
                                                                                 certified mail, retum receipt
                                                                                                       receipt requested
                                                                                                               requested on
                                                                                                                         on



                           Philip
                            M.
                            Ross
                 this      ofDecember,
                 this 18th of              2014.
                              December, 2014.


                           Philip M. Ross
                           1006
                              Holbrook
                                   Road
                           1006 Holbrook Road
                           SanAntonio,
                           San           Texas78218
                               Antonio, Texas   78218
                           Attorney for
                           Attorney for Plaintiffs

                           Candice
                              LSchwager
                           Candice L Schwager

                           1417
                            Ramada
                              Dr.
                           TheSchwager
                                   LawFirm
                           The Schwager Law Firm

                           Houston,
                             Texas
                              77062
                           1417 Ramada Dr.
                           Houston, Texas 77062
                           Attorney for
                           Attorney for Plaintiffs

                           Sarah
                              Patel
                                 Pacheco
                           Sarah Patel Pacheco
                           Crain,Caton
                           Crain, Caton& &James, PC
                                          James, PC
                           1401
                              McKinney
                                    Street
                           1401 McKinney Street
                           1700
                             Five
                               Houston
                                  Center
                           1700 Five Houston Center
                                Texas
                           Houston, 77010
                           Houston, Texas 77010
                           Attorneys for
                           Attorneys for Carol Manley andDavid
                                               Manley and David P eterson
                                                                Peterson

                           JillW.Young
                           Jill W. Young



                 4844-7770-7809.1




Silverado Appx. 0499
                                                                                             No. 1-15-586-CV                   3789
                                                                                                         ·




                           Maclntyre,
                           Maclntyre, McCulloch,
                                      McCulloch,           &Young,
                                                 Stanfield &        LLP
                                                             Young, LLP
                           2900Weslayan,
                           2900           Suite150
                                Weslayan, Suite 150
                           Houston,Texas
                           Houston, Texas77027
                                         77027

                           W.Russ
                                Jones
                           W. Russ Jones
                                       JonesScherrer &
                           Underwood, Jones          &Malouf,  PLLC
                                                       Malouf, PLLC
                           5177Richmond
                           5177 Richmond  Ave,Suite
                                          Ave, Suite505
                                                    505
                           Houston,
                           Houston, Texas
                                    Texas 77056
                                          77056

                                                                       /S/           R.J0hns0n
                                                                       /S/ Christian R. Johnson

                                                                  CHRISTIAN
                                                                  CHRISTIAN  R. JOHNSON




                 4844-7770-7809 I




Silverado Appx. 0500
                                                                              No. 1-15-586-CV     3790
                                                      CAUSENO.427,208
                                                      CAUSE NO. 427,208

                 MACKEY
                 MACKEY ("MACK”)        GLENPETERSON
                            ("MACK") GLEN      PETERSON          §          INPROBATE  COURTNO.
                                                                            IN PROBATE COURT NO.1
                                                                                                1
        C        PETERSON;
                 PETERSON;              PETERSON
                               TONYAPETERSON
                               TONYA                             §
                 Individually and as Next
                              and as Next F riend
                                          Friend ooff            §
                 RUBYPETERSON;
                 RUBY   PETERSON;     DONLESLIE        PETERSON;§
                                      DON LESLIE PETERSON;
                 CAROL
                 CAROL    PETERSON,
                         PETERSON,     Individually
                                       Individually   andas
                                                      and asNext
                                                            Next §
                 FriendofRUBY
                 Friend            PETERSON; and
                        of RUBY PETERSON;              LONNY
                                                 and LONNY       §
                 PETERSON,
                 PETERSON,                                           §
                 VS.
                 VS.                                                 §
                 SILVERADO
                 SILVERADO   SENIOR
                             SENIOR LIVING,
                                    LIVING, INC.                     §
                 d/b/aSILVERADO
                 d/b/a           SENIOR
                       SILVERADO SENIOR LIVING—-
                                        LIVING                       §
                 SUGARLAND
                 SUGAR    LAND                                       §      HARRISCOUNTY,
                                                                            HARRIS COUNTY,TEXAS
                                                                                          TEXAS
        1n
                        ORDER
                        ORDER DENYING PLAINTIFFS’
                              DENYING PLAINTIFFS' OBJECTIONS
                                                  OBJECTIONS TOAPPLICATION
                                                             TO  APPLICATION FOR
                                                                             FOR
                                ATTORNEY’S
                                ATTORNEY'S FEESPURSUANT
                                           FEES PURSUANT T O RULE
                                                          TO  RULE91(A)
                                                                    91(A)
                                     ENTERED
                                     ENTERED  ONNOVEMBER2014
                                              ON  NOVEMBER 10, 2014

                       BEITREMEMBERED
                        BE IT REMEMBERED that        onthisday
                                                that on this day came    to beconsidered
                                                                      onnto
                                                                 came o     be considered Plaintiffs’ Objections
                                                                                          Plaintiffs' Objections to
                                                                                                                 to

                 Application
                 Application forAttomey’s   FeesPursuant
                             for Attorney's Fees Pursuant  to  Rule91(a)
                                                           to Rule 9l(a)Entered   OnNovember
                                                                         Entered On  November 10, 10,2014
                                                                                                      2014and
                                                                                                           andthe
                                                                                                               the

                 Courtafter reviewing
                 Court      reviewing Plaintiffs’ Objections
                                      Plaintiffs' Objections should
                                                             should beDENIED.
                                                                    be DENIED.

                        It istherefore
                        It is           ORDERED
                              therefore ORDERED thatPlaintiffs’  Objections
                                                that Plaintiffs' Objections to Application
                                                                            to Application forAttomey’s   Fees
                                                                                           for Attorney's Fees

                 Pursuantto
                 Pursuant    Rule9l(a)Entered
                          to Rule               OnNovember
                                  91(a) Entered On          10,2014isHEREBY
                                                   November 10,                DENIED
                                                                2014 is HEREBY DENIED initsentirety.
                                                                                      in its entirety.

                        Allrelief
                        All relief not expressly
                                   notexpressly granted
                                                granted hereinisisdenied.
                                                        herein    denied.

                        SIGNED
                        SIGNED this
                               this               dayof
                                                  day of                                 2014.
                                                                                         2014.




                                                                    JUDGE
                                                                    JUDGE P RESIDING
                                                                          PRESIDING




                 4840-2426-4225.1
                 4840-2426-4225.1




Silverado Appx. 0501
                                                                                      No. 1-15-586-CV                 3791
TAB 60
                                                                                                                              FILED
                                                                                                             12/18/2014 5:01:13 PM

                                                       DATA-ENTRY
                                                       DATA-ENTRY
                                                                                                                       Stan Stanart
                                                                                                                       County Clerk
                                                                                                                      Harris County
                                                       PICK UP THIS DATE
                                                                                                COURT
                                                                                            PROBATE 1
                                                                                            PROBATE COURT 1
                                                      CAUSE
                                                      CAUSE NO. 427,208
                                                            NO. 427,208

                 MACKEY
                 MACKEY     (“MACK")
                            ("MACK")    GLENPETERSON
                                       GLEN    PETERSON        §           INPROBATE
                                                                           IN         COURTNO.1
                                                                              PROBATE COURT NO. 1
                       TONYA
                 PETERSON;  PETERSON
                 PETERSON; TONYA PETERSON                           §
                             Friend
                      andasNext  of
                 Individually and as Next Friend of                 §
                 RUBY   PETERSON;
                 RUBYPETERSON;        DONLESLIE
                                      DON LESLIE PETERSON;§
                                                     PETERSON;
                 CAROL
                 CAROL    PETERSON,
                          PETERSON,    Individually
                                       Individually andas
                                                    and asNext
                                                          Next §
                 FriendofRUBY
                 Friend of RUBY PETERSON;
                                   PETERSON; and     LONNY
                                                 and LONNY     §
                 PETERSON,
                 PETERSON,                                     §
                 VS.

                 SILVERADO
                 SILVERADO   SENIOR
                            SENIOR LIVING,
                                   LIVING, INC.
                                           INC.                     §
                 d/b/aSILVERADO
                 d/b/a SILVERADO SENIOR
                                SENIOR  LIVING
                                       LIVING ——                    §
        N
                 SUGAR
                 SUGAR   LAND
                         LAND                                       §      HARRIS
                                                                           HARRIS COUNTY,
                                                                                  COUNTY, TEXAS
                                                                                          TEXAS

                     SILVERADO’S
                     SILVERADO'S MOTION
                                 MOTION  TOSTRIKE
                                         TO        PLAINTIFFS’
                                            STRIKE PLAINTIFFS' OBJECTION
                                                               OBJECTION TORULE  9lA
                                                                         TO RULE 91A
                       DISMISSAL
                       DISMISSAL OFCLAIMS
                                 OF        AGAINST
                                    CLAIMS AGAINST             FEEAPPLICATION
                                                   SILVERADO, FEE APPLICATION AND
                                                                              AND
                                         MOTIONS FOR  SANCTIONS
                                                 FOR SANCTIONS

                          Defendant, Silverado S
                          Defendant, Silverado   eniorL
                                               Senior   iving,Inc.d/b/aSilverado
                                                      Living, Inc. d/b/a Silverado Senior LivingSugar
                                                                                   SeniorLiving       Land
                                                                                                SugarLand
                 ("Silverado")
                 ("Silverado") filesthisMotion
                               files                Strikethe
                                                 to Strike
                                     this Motion to        theObjection ToRule9la
                                                              Objection To          Dismissal
                                                                           Rule 91a Dismissal OfClaims
                                                                                              Of        Against
                                                                                                 Claims Against

                 Silverado,
                 Silverado, FeeApplication
                            Fee Application AndMotions
                                            And Motions ForSanctions        byPlaintiffs'
                                                        For Sanctions filed by Plaintiffs’ counsel
                                                                                          counsel Candice
                                                                                                  Candice

                 Schwager,
                 Schwager, on December
                           on                                 Second Objection").
                                       16, 2014 ("Plaintiffs' Second
                              December 16,2014("Plaintiffs’                       Thismotion
                                                                     Objection"). This        doesnot
                                                                                       motion does not
                 address
                 address Plaintiffs’ Objection
                         Plaintiffs' Objection to Application
                                               to Application forAttomey’s   Fees Pursuant
                                                              for Attorney's Fees Pursuant to Rule91(a)
                                                                                           to Rule 9l(a)Entered
                                                                                                        Entered

                 OnNovember
                 On          10,2014filedby
                    November 10,               Plaintiffs’
                                 2014 filed by Plaintiffs' counsel,Phillip
                                                           counsel, PhillipRoss,
                                                                           Ross, on thesame
                                                                                 on the     day("Plaintiffs’
                                                                                        sameday ("Plaintiffs'

                 FeeObjection).
                 Fee Objection).

                          OnDecember
                          On               thisCourt
                             December 9th, this       heldaa hearing
                                                Court held   hearing    Silverado’s
                                                                     onSilverado's
                                                                     on            Application
                                                                                   Application to PayAttomey
                                                                                               toPay Attorney

                 Feespursuant
                 Fees           to the
                      pursuant to      grant of
                                   the grant of a Rule9la
                                                a Rule     Motionttoo Dismiss.
                                                       91a Motion              Plaintiffs
                                                                      Dismiss.Plaintiffs didnot
                                                                                         did    objectto
                                                                                             notobject to
                 Silverado’s
                 Silverado's attomey
                             attorney fees,but
                                      fees, butclaimed    haveobjections.
                                                       tohave
                                               claimed to     objections.  TheCourt
                                                                          The        magnanimously
                                                                              Court magnanimously granted
                                                                                                  granted

                 Plaintiffs
                 Plaintiffs additional
                            additional time     properly rrespond
                                             to properly
                                        time to            espondaand
                                                                   ndobject
                                                                      object tto Silverado’s
                                                                               o Silverado's attorney
                                                                                             attorney ffees,
                                                                                                        ees,on the
                                                                                                             onthe
                 condition
                 condition thattheystipulate
                           that they stipulate thatthefees        admissible.
                                                             wereadmissible.
                                               that the fees were            Plaintiffs
                                                                             Plaintiffs agreed
                                                                                        agreed    thisstipulation
                                                                                               tothis
                                                                                               to     stipulation

                 andwere
                 and     required
                     wererequired tofile their
                                  to           objections
                                         theirobjections byDecember
                                                         by                 Silverado
                                                            December 16th. Silverado  agreed
                                                                                     agreed to  thisprocedure
                                                                                             tothis procedure




                 4851-0770-3329.1




Silverado Appx. 0502
                                                                                      No. 1-15-586-CV                          3792
                    well,and
                 as well,
                 as               givenuntilDecember
                              wasgiven
                          and was      until December 18th to  respond
                                                            torespond     anyofofPlaintiff's
                                                                       toany
                                                                      to          Plaintiffs           fee
                                                                                             attorney fee

                 objections.
                        OnDecember
                               16,                               boththeirFeeObjection
                                                                                   aswellasPlaintiffs’
                 objections. On December 16, Plaintiffs filed both their Fee Objection as well as Plaintiffs'

                 SecondObjection.
                 Second Objection.Plaintiffs’
                                  Plaintiffs' SecondObjection
                                              Second Objectioniin
                                                               n no       addresses
                                                                  no way addresses  Silverado’s
                                                                                   Silverado's Fee
                                                                                               Fee

                 Application.   such, the extentthatPlaintiffs’             Objectionis           objector
                 Application.As
                             As such, to                             SecondObjection
                                      to the extent that Plaintiffs' Second             meantttoo object
                                                                                     is meant            or
                 respond
                 respond to theamount,
                         to the         reasonableness,
                                amount,reasonableness,    necessityof
                                                       or necessity
                                                       or           of Silverado's
                                                                       Silverado’s          fees,Silverado
                                                                                    attomeyfees,
                                                                                   attorney      Silverado

                 requests
                 requests that theCourt
                          that the       disregard
                                   Court disregard thismotion
                                                   this        initsentirety.
                                                        motion in its entirety.

                          Alternatively,
                          Alternatively,  to the
                                         to             thatPlaintiffs’
                                                 extentthat
                                             the extent                 Second
                                                            Plaintiffs' Second Objection
                                                                               Objection isaasupplement
                                                                                         is   supplementand/or
                                                                                                        and/or

                 additional
                 additional briefing to Plaintiffs’
                                     to Plaintiffs' Motion
                                                    Motion    Reconsider
                                                           toReconsider
                                                           to           theRule9la
                                                                        the          Order,
                                                                            Rule 91a Order,  Silverado
                                                                                            Silverado hereby
                                                                                                      hereby

                 incorporates
                 incorporates byreference  the objections and
                              by reference theobjections      responses contained
                                                          and responses contained initsResponse
                                                                                  in its Response to Plaintiffs
                                                                                                  to Plaintiff's

                 Motion
                 Motion     Reconsider
                        ttooReconsider Rulings,
                                       Rulings, filed    December
                                                      onDecember
                                                filed on              Plaintiffs’
                                                                 9th. Plaintiffs' Second
                                                                                  Second Objection
                                                                                         Objection contains
                                                                                                   contains no
                                                                                                            no

                 new factsor
                 new facts    lawbut
                           orlaw       merely
                                 but merely     regurgitates
                                              regurgitates Plaintiffs’
                                                           Plaintiffs' Briefin
                                                                       Brief in Support of their
                                                                                Supportof   theirMotion  to
                                                                                                 Motion to

                 Reconsider.
                 Reconsider. Moreover, it
                             Moreover,    contains
                                       it contains thesame,
                                                   the       inapplicable
                                                       same,inapplicable  arguments
                                                                         arguments  regarding
                                                                                    regarding thesanctions
                                                                                              the sanctions

                 awarded
                 awarded aagainst
                           gainstMs.Schwager.   Sanctions
                                  Ms. Schwager. Sanctions are notpart
                                                          are          oftheRule9la
                                                              not part of              Order,and
                                                                          the Rule 91a Order, andhave no
                                                                                                 have no

                 bearingon
                 bearing on reconsideration
                            reconsideration of the Rule 91a Order.Plaintiffs’
                                            of theRule9la                       Second
                                                            Order. Plaintiffs' Second Objection
                                                                                      Objection isissuperfluous
                                                                                                     superfluous
                 andwholly
                 and        irrelevant
                     wholly irrelevant toany
                                       to    proceeding
                                          anyproceeding currently
                                                        currently beforetthis
                                                                  before  hisCourt,  anditshould
                                                                              Court, and           bedisregarded.
                                                                                         it should be disregarded.

                                                            PRAYER
                                                            PRAYER

                           WHEREFORE, PREMISES C
                           WHEREFORE, PREMISES   ONSIDERED,
                                               CONSIDERED, Defendant, Silverado SeniorLiving,
                                                           Defendant, Silverado                Inc.
                                                                                Senior Living, Inc.

                 d/b/aSilverado
                 d/b/a           Senior L
                       Silverado Senior   ivingSugar
                                        Living Sugar L    prays thatthisCourt
                                                       andprays
                                                     Land                             itsMotion
                                                                                grantits
                                                                that this Court grant    Motionto Strike
                                                                                                toStrike
                 Plaintiffs’ Objection
                 Plaintiffs' Objection ToRule
                                       To      9laDismissal
                                          Rule 91a           OfClaims
                                                   Dismissal Of        Against
                                                                Claims Against Silverado,
                                                                               Silverado, FeeApplication
                                                                                          Fee             And
                                                                                              Application And

                      Sanctions
                 Motions
                   For   andthat  beawarded
                              Defendant     of and
                                       taxable
                                          costs that
                                                  the
                                                    Court
                 Motions For Sanctions and that Defendant be awarded taxable costs of Court and that the Court

                           otherand
                       suchother
                 grantsuch
                 grant           andfurther reliefttoowhich
                                    further relief          Defendant
                                                      which Defendant isjustly
                                                                      is justly entitled.
                                                                                entitled.




                 4851-0770-3329.1




Silverado Appx. 0503
                                                                                     No. 1-15-586-CV 3793
                                    Respectfully submitted,
                                    Respectfully submitted,

                                    LEWIS BRISBOIS
                                    LEWIS BRISBOIS BISGAARD
                                                   BISGAARD &SMITH,
                                                            & SMITH, LLP
                                                                     LLP

                                    /s/Josh     Davis
                                    /s/ Josh K. Davis

                                    JOSH  K.DAVIS
                                    JOSH K.   DAVIS
                                    State
                                    State Bar
                                          Bar No. 24031993
                                              No. 24031993
                                    CHRISTIAN
                                    CHRISTIAN R
                                              R..JOHNSON
                                                 JOHNSON
                                    State Bar
                                          Bar N o.24062345
                                              No. 24062345
                                    Weslayan
                                    Weslayan  T       Suite1400
                                                ower,Suite
                                              Tower,       1400
                                    24Greenway    Plaza
                                    24 Greenway Plaza
                                    Houston,
                                    Houston, Texas   77046
                                              Texas 77046
                                    (713)
                                    (713) 659-6767
                                          659-6767  Telephone
                                                    Telephone
                                    (713)
                                    (713) 759-6830
                                          759-6830  Facsimile
                                                    Facsimile

                                    ATTORNEYS FOR DEFENDANT,
                                    SILVERADO
                                    SILVERADO SENIORLIVING,
                                              SENIOR LIVING,INC.
                                                             INC.D/B/A
                                                                 D/B/A
                                          SENIOR
                                    SILVERADO LIVING
                                                  SUGAR
                                                     LAND
                                    SILVERADO SENIOR LIVING SUGAR LAND




                 4851-0770-3329.1




Silverado Appx. 0504
                                                         No. 1-15-586-CV   3794
                                                                                                                      .




                                                         OFSERVICE
                                                 CERTIFICATE
                                                 CERTIFICATE OF SERVICE

                           herebycertify that
                        II hereby         that aa true andcorrect
                                                  trueand  correct      oftheforegoing
                                                                   copyof
                                                                   copy                  instrument
                                                                          the foregoing instrument      served
                                                                                                   wasserved
                                                                                                   was        upon
                                                                                                             upon
                 all counsel
                 all counselofofrecord
                                 recordvia    e-file,facsimile,
                                         via e-file,             handdelivery
                                                      facsimile, hand           and/orcertified
                                                                      delivery and/or           mail,return
                                                                                      certified mail,       receipt
                                                                                                      retumreceipt
                 requested  onthis18thDecember,
                 requested on  this 18th December, 2014.
                                                       2014.


                          PhilipM.
                          Philip M.Ross
                                    Ross
                              Holbrook
                           1006    Road
                          1006 Holbrook Road
                          SanAntonio,
                          San  Antonio, Texas  78218
                                        Texas 78218
                          Attorney
                          Attorney for
                                   for Plaintiffs

                          Candice
                          Candice  LSchwager
                                   L Schwager
                          TheSchwager
                          The                  Firm
                                         LawFirm
                              Schwager Law
                          1417
                          1417 R  amada
                               Ramada   Dr.
                                        Dr.
                          Houston,
                          Houston,  Texas77062
                                    Texas 77062
                          Attorney
                          Attorney for
                                   for Plaintiffs

                          SarahPatel
                          Sarah  PatelP acheco
                                      Pacheco
                          Crain,Caton
                          Crain, Caton&&James,
                                          James,PC
                                                PC
                          1401McKinney
                          1401             Street
                               McKinney Street
                           1700
                              Five   Center
                                 Houston
                          1700 Five Houston Center
                          Houston, Texas
                          Houston,        77010
                                    Texas 77010
                          Attorneys for
                          Attorneys                  andDavid
                                    for Carol Manley and David Peterson

                          Jill
                            w.Young
                          Jill W. Young
                          Maclntyre, McCulloch, Stanfield &Young,
                                                            Young,LLP
                                                                  LLP
                          Maclntyre, McCulloch, Stanfield &
                          2900Weslayan,
                          2900 Weslayan,Suite150
                                        Suite 150
                          Houston,Texas
                          Houston, Texas77027
                                        77027
                           W.Russ
                           W. Russ J ones
                                   Jones
                          Underwood, JonesScherrer
                          Underwood, Jones          &Malouf,
                                           Scherrer &         PLLC
                                                      Malouf, PLLC
                               Richmond
                          5177Richmond
                          5177         Ave,Suite
                                       Ave,      505
                                            Suite505
                          Houston,Texas77056/S/
                          Houston, Texas 77056

                                                                                JoshK.
                                                                            /S/ Josh KDavis
                                                                                       Davis

                                                                              DAVIS1
                                                                     JOSH K. DAVIS




                 4851-0770-3329.1




Silverado Appx. 0505
                                                                                       No. 1-15-586-CV 3795
                                                       CAUSE
                                                          NO.427,208
                                                       CAUSE NO. 427,208

                 MACKEY
                 MACKEY     (“MACK")
                            ("MACK")    GLENPETERSON
                                       GLEN    PETERSON        §              INPROBATE
                                                                              IN               NO.l1
                                                                                         COURTNO.
                                                                                 PROBATE COURT
                 PETERSON;
                 PETERSON; TONYA       PETERSON
                               TONYA PETERSON                  §
                              andas
                 Individually and    Next Friend of
                                  as NextFriend  of            §
                 RUBYPETERSON;
                 RUBY   PETERSON; DONLESLIE
                                      DON LESLIE PETERSON;§
                                                    PETERSON;
                 CAROL
                 CAROL    PETERSON,
                          PETERSON, Individually andandas
                                                       asNext
                                                          Next §
                 Friend
                     ofRUBY     andLONNY §
                          PETERSON;
                 Friend of RUBY PETERSON; and LONNY
                 PETERSON,
                 PETERSON,

                 VS.
                 VS.                                                 §
                 SILVERADO
                 SILVERADO           LIVING,INC.
                              SENIORLIVING,
                              SENIOR        INC.                     §
                 d/b/a
                 d/b/a SILVERADO
                       SILVERADO  SENIOR
                                 SENIOR  LIVING
                                        LIVING ——                    §
                 SUGAR
                 SUGAR    LAND
                          LAND                                       §        HARRIS
                                                                              HARRIS COUNTY,
                                                                                     COUNTY, TEXAS
                                                                                             TEXAS

                 ORDER     TO
                    GRANTING STRIKE
                        MOTION  PLAINTIFFS’TO
                                     OBJECTION
                                            RULE
                                              9lA
                 ORDER GRANTING MOTION TO STRIKE PLAINTIFFS' OBJECTION TO RULE 91A
                    DISMISSAL
                    DISMISSAL OFCLAIMS
                              OF        AGAINSTSILVERADO,
                                 CLAIMS AGAINST SILVERADO,FEEAPPLICATION
                                                          FEE              AND
                                                              APPLICATION AND
                                      MOTIONS
                                      MOTIONS FORSANCTIONS
                                              FOR  SANCTIONS
                          BE IT REMEMBERED that
                          BEITREMEMBERED        onnthisday
                                           that o  this day came    to beconsidered
                                                                 on to
                                                            came on                  Silverado’s
                                                                       be considered Silverado's Motion
                                                                                                 Motion to
                                                                                                        to

                 StrikeP
                 Strike   laintiffs’
                        Plaintiffs' Objection
                                    Objection ToRule
                                              To      9laDismissal
                                                 Rule 91a           OfClaims
                                                          Dismissal Of        Against
                                                                       Claims Against Silverado,
                                                                                      Silverado, FeeApplication
                                                                                                 Fee Application

                 AndMotions
                 And         ForSanctions
                     Motions For           andthe
                                 Sanctions and the Court after reviewing
                                                         afterreviewing thePlaintiffs’
                                                                        the             Motion
                                                                            Plaintiffs' Motion andDefendant
                                                                                               and Defendant

                 Silverado’s
                 Silverado's Motion
                             Motion to Strike
                                    toStrike       Silverado’s
                                             finds Silverado's Motion
                                                               Motion should
                                                                      should beGRANTED.
                                                                             be GRANTED.

                          Itistherefore   ORDERED
                          It is therefore ORDERED that Plaintiffs’
                                                  that Plaintiffs' Objection
                                                                   Objection ToRule
                                                                             To Rule9laDismissal
                                                                                    91a           OfClaims
                                                                                        Dismissal Of Claims
                 Against
                 Against Silverado,
                         Silverado, FeeApplication
                                    Fee Application AndMotions  ForSanctions
                                                    And Motions For           isHEREBY
                                                                    Sanctions is        STRICKEN
                                                                                 HEREBY STRICKEN inits
                                                                                                 in its

                 entirety.All
                 entirety.

                          All relief     expressly
                                     notexpressly
                              relief not          granted
                                                  granted hereinisisdenied.
                                                          herein    denied.

                          SIGNED
                          SIGNED this
                                 this              dayof
                                                   day of                              2014.
                                                                                       2014.




                                                                     JUDGE
                                                                     JUDGE PRESIDING
                                                                           PRESIDING




                 4840-2426-4225 1




Silverado Appx. 0506
                                                                                      No. 1-15-586-CV 3796
TAB 61
                  .                                                                                                      PM
                                                                                                                   1/7/201
                                                                                                                        ILED
                                                                                                                    1/7/201
                                                                                                                          rt
                                                                                                                              LED
                                                                                                                              PM
                                                                                                                               art
                                                   DATA-ENTRY
                                                          THIS DATE
                                                   PICK UP
                                                   PICK UP THIS DATE
                                                                                                        PROBATECOURT
                                                                                                        PROBATECOURT11
                                                                        427,208'
                                                           CAUSE NO. 427,205 401

                 MACKEY
                 MACKEY ("MACK") GLEN PETERSON
                        ("MACK") GLEN PETERSON                           §        IN PROBATECOURT
                                                                                 INPROBATE  COURTNO.l
                                                                                                 NO. 1
                 PETERSON; TONYA PETERSON
                 PETERSON; TONYA PETERSON                                §
                 Individually and    NextF
                                  asNext
                              and as       riendooff
                                         Friend                 §
                 RUBY   PETERSON;     DON  LESLIE    P
                 RUBY PETERSON; DON LESLIE PETERSON; § ETERSON;
                 CAROL P
                 CAROL     ETERSON,
                          PETERSON,    Individuallyand  asNext
                                                     andas Next §
                 FriendofRUBY
                 Friendof RUBYPETERSON;  and LONNY
                               PETERSON;and  LONNY                       §
                 PETERSON,
                 PETERSON,                                               §
                 vs.
                 VS.                                                     §
        H        SILVERADO SENIOR   LIVING,INC.
                             SENIOR LIVING, INC.                         §
                 d/b/aSILVERADO  SENIOR
                 d/b/a SILVERADO SENIOR LIVING
                                        LIVING —
                                               —                         §
       IN        SUGAR
                 SUGAR LAND
                          LAND                                           §       HARRISCOUNTY,TEXAS
                                                                                 HARRISCOUNTY, TEXAS
                                                      ANDSUPPLEMENT
                                              WITHDRAWAL
                                        PARTIAL                  TO
                               PARTIAL WITHDRAWAL AND SUPPLEMENT TO
                  SILVERADO'S 91a
                  SlLVERADO’S            TO DISMISS PLAINTIFFS’
                                  MOTIONTODISMISS
                              91a MOTION
                                                               SOLE REMAINING CLAIM
                                                    PLAINTIFFS' SOLE REMAINING CLAIM
                         BREACH    OF TRUSTAND/OR
                          BREACH OFTRUST          BREACHOFFIDUCIARY
                                           AND/ORBREACH
                                                                       DUTY
                                                          OF FIDUCIARY DUTY

                                                SeniorLLiving,
                            Defendant, SilveradoSenior
                            Defendant,                  iving,Inc. d/b/aSilverado  SeniorLivingSugarLand
                                                               Inc. d/b/a Silverado Senior Living Sugar Land
                                               Withdrawal
                                 filesthisPartial               toitspending
                                                      andSupplement                    toDismiss
                                                                           Rule9l Motion          a Motion to Dismiss
                  (S ilverad o) files this Partial Withdrawal and Supplement to its pending Rule 91a
                  Plaintiffs’
                  Plaintiffs' Sole Remaining Claim
                              Sole Remaining
                                                                    nd/orBreach
                                                  Breach Trustaand/or
                                             Claim Breach ooffTrust
                                                                               ofFiduciary  Duty.
                                                                         Breach of Fiduciary Duty.
                                                TRCP     PARTIAL WITHDRAWAL
                                                TRCP 91a5 PARTIAL WITHDRAWAL
                  l.1.                              Petition December
                                         FifthAmended                                  co-defendants
                                                                   4,2014whichnon-suited
                         Plaintiffs filed aa Fifth Amended Petitionoon
                                                                     n December 4, 2014 which non-suited co-defendants
                         David
                         David Peterson
                                       andCarolManley   and        Plaintiffs’
                               Peterson and Carol Manley and joined Plaintiffs' spouses
                                                                                       CarolandTonyaPeterson
                                                                                spouses Carol and Tonya Peterson
                         individuallyandasnext
                         individually andas
                                                friends ofRuby
                                            next friends of Ruby Peterson.'
                  2. InPlaintiffs latestpleading,  CarolPeterson  andTonyaPeterson   nowattempt to assertthe
                  2. In Plaintiffs latest pleading, Carol Peterson and Tonya Peterson now attempt to assert the
                     following causesofactionasnextfriendsofRubyPeterson:       false              assaultand
                         following causes of action as next friends of Ruby Peterson: false imprisonment; assault and
                                                                duty;and
                                 breachoftrustandbreachoffiduciary                                           Carol
                                                                                                  Additionally,
                         battery; breach of trust and breach of fiduciary duty; and conspiracy.2 Additionally, Carol




                               On     withtheCourtandincorporated      byreference asifsetoutfullyherein.
                               On file with the Court and incorporated by reference as if set out fully herein.
                             2 SeePlaintiffs’ Fifth Amended  Petition.
                              See  Plaintiffs' Fifth Amended Petition.



                  4841-3975-3249.1




Silverado Appx. 0507
                                                                                           No. 1-15-567-CV 1525
                    Peterson and
                    Peterson and Tonya
                                 Tonya P eterson
                                       Peterson       all claimsindividually
                                                assertallclaims               againstSilverado
                                                                 individuallyagainst           withtheexception
                                                                                      Silveradowith the exception

                    of assault andbattery.
                    ofassault  and battery.

                 3. Don
                 3.     Peterson, Mack
                    Don Peterson, Mack P eterson
                                       Peterson andLonny
                                                andLonnyPPeterson
                                                          eterson assertthefollowing
                                                                 assert  the followingcauses  of actionaagainst
                                                                                       causesofaction   gainst
                    Silverado in their iindividual
                    Silverado intheir    ndividual capacities despitethefact
                                                   capacities                  hattthat
                                                                      the facttthat hatthese
                                                                                        theseccauses
                                                                                              auses  weredismissed
                                                                                                    were  dismissedon
                                                                                                                    on

                    November
                    November 1   2014: false imprisonment and
                               0,2014:falseimprisonment
                             10,                                           Notably,Don
                                                          and conspiracy.3 Notably,    Peterson, M
                                                                                    DonPeterson,   ack
                                                                                                 Mack

                    Peterson aand
                    Peterson   ndLonny  Peterson cchose
                                  Lonny Peterson   hoseto            non-suittheir
                                                          voluntarilynon-suit
                                                        tovoluntarily         theirsoleindividually   survivingclaim
                                                                                    sole individuallysurviving  claim

                       breach o
                    -- breach offtrust          breachooff fiduciaryduty.
                                          nd/orbreach
                                  trust aand/or                     duty.

                 4. Silverado
                 4.            hereby w
                     Silverado hereby      ithdraws
                                          withdraws the pendingRule
                                                    thepending    Rule91a Motion
                                                                      91a Motionto Dismisssolely
                                                                                 toDismiss        stotoDon
                                                                                           solelyaas    DonPeterson,
                                                                                                            Peterson,

                    Mack Peterson,
                    Mack                   Peterson's individual
                                  and LonnyPeterson’s
                         Peterson,andLonny             individualclaims.SeeTEX.    R. Civ.P.91a5(b)(c).
                                                                  claims. See TEX.R.       P. 91a5(b)(c).
                                                       SUPPLEMENT
                                                       SUPPLEMENT
                             PETITION
                         AMENDED
                  FIFTH AMENDED PETITION

                    As ratified bby
                 5. Asratified
                 5.                 the Courtand
                                  ytheCourt      expressly agreed bytheparties,theonlypersonswith    standingto
                                                                                                 with standingto
                                              and expressly agreed by the parties, the onlypersons

                    bring claims
                    bring claims oonnbehalf
                                      behalf o
                                             offRuby
                                                Ruby Peterson
                                                      Petersonare
                                                                   CarolManley    and/orDavid            Newly
                                                               are Carol Manley and/or David Peterson.4 Newly
                    joinedPlaintiffs
                     joined Plaintiffsttake
                                       aketheposition   thattheyhavestandingtobringclaims
                                            the position that they have standingto bring claimson
                                                                                                  RubyPeterson’s
                                                                                                on Ruby Peterson's
                       behalf   s they
                       behalf aas      are not
                                  they are
                                               in agreement
                                           not in agreement
                                                            withthesettlement   andbelievethatall ofRuby
                                                            with the settlement and believe that all five of Ruby
                       Peterson’s children (includingtheirhusbands)andtwoadlitems
                       Peterson's children (including their husbands) and
                                                                                   "havefailedrrefused
                                                                           ad !items "have failedoor refusedto
                                                                                                             to assert
                       validclaims nher              Tosupport  thisallegation,  Plaintiffs globally allegethatCarol
                       valid claims oon her behalf."5 To support this allegation, Plaintiffs globally allege that Carol
                       Manley  andDavidPeterson     "exceeded theirauthority   and/orabusedtheirpowers"       as Ruby
                       Manley and David Peterson "exceeded their authority and/or abused their powers" as Ruby
                       Peterson’s        "theywantedher to beforced
                                  agents, "they wanted her to
                       Peterson's agents,
                                                                       to takemedication  thatshe mayotherwise
                                                              be forced to take medication that shemayotherwise


                         SeeNovember      10,2014Orderdismissing      claimson withtheCourtand
                        3 See November 10, 2014 Order dismissing claims on file with the Court and
                 incorporated byreference   as if setoutfullyherein.  See also,Plaintiffs’ Amended        Petition.
                 incorporated by reference as if set out fully herein. See also, Plaintiffs' Fifth Amended Petition.
                             OrderGranting     Authority forGuardian    AdLitem&Attomey         AdLitemtoExecute
                        4 See Order Granting Authority for Guardian Ad Litem & Attorney Ad Litem to Execute
                 Peterson Rulel 1Agreement      at ExhibitA,
                 Peterson Rule 11 Agreement at Exhibit A, ¶2.
                         SeePlaintiffs’   FifthAmended    Petitionat
                        5 See Plaintiffs' Fifth Amended Petition at ¶25.




                 4841-3975-3249.1
                 4841-3975-3249.1




Silverado Appx. 0508
                                                                                         No. 1-15-567-CV 1526
                       refuse    take, aand
                              o take,
                       refusetto         ndthey            exercise completecontrol
                                                        to exercise
                                            they wantedto                            overRuby
                                                                             controlover       Peterson's placeof
                                                                                          RubyPeterson’s        of

                                     Interestingly,
                       residence."6 Interestingly, all Plaintiffs
                                                   allPlaintiffs joinin   theseallegations
                                                                 join in these             yet thethreebrothers
                                                                               allegations yet the three brothers

                       acknowledged that the 1993POA
                       acknowledgedthatthe1993       waseffective,
                                                  POAwas effective,chose      leaveititinplace
                                                                    chosetotoleave                  partofthe
                                                                                                 aspart
                                                                                        in placeas       of the

                       settlement, and leftttheir
                       settlement, andleft  heirm  other
                                                  motherunder
                                                         undertthe careofCarol
                                                               hecare           Manelyaand
                                                                        of CarolManely ndDavid   eterson.lfthere
                                                                                           DavidPPeterson. If there

                              nymerit
                       were aany
                       were            tothese
                                 meritto  theseh ollow
                                               hollowaallegations,
                                                       llegations, onewould
                                                                  one wouldthink
                                                                            thinktthe brothersand
                                                                                  hebrothers       theirwives
                                                                                               andtheir wiveswould
                                                                                                             would

                       have been
                       have     more interested
                            beenmore            inobtaining
                                     interested inobtainingcontroloverMrs.
                                                           controlover    Peterson'smedical
                                                                      Mrs.Peterson’s       carethan
                                                                                    medicalcare      accessto
                                                                                                thanaccess  to

                       her
                       her estate.'

                  6. Because
                  6. Because itisclear      romPlaintiffs’
                              it is clear ffrom Plaintiffs' pleadings
                                                            pleadingsthatnewly   oinedPPlaintiffs
                                                                      that newlyjjoined laintiffs also lackstanding
                                                                                                 alsolack   standingto
                                                                                                                     to
                       bring any claims
                       bring any          nbehalf
                                 claims oon behalf o
                                                   offRuby           the Courtddoes
                                                           Peterson,theCourt
                                                      Ruby Peterson,            oesnot havejurisdiction
                                                                                    nothave              tohear
                                                                                            jurisdictionto  hear
                       Plaintiffs’
                       Plaintiffs' claim,
                                   claim, a ndtheCourt
                                          and the Courtm      ismissPPlaintiffs'
                                                         ustddismiss
                                                       must           laintiffs’ breach
                                                                                 breachof           duty and/orbbreach
                                                                                       of fiduciarydutyand/or   reachoof
                                                                                                                       f
                       breach
                       breach of
                              of trust  cause ofaction
                                  trust cause              matteroof
                                                       as amatter
                                              of actionasa         flaw.
                                                                     law.H
                                                                         Heckmanvv.. Williamson
                                                                           eckman                     369 S.W.3d137,
                                                                                     Williamson Cty.,369S.W.3d   137,

                       150(Tex.2012);     ee also,Scanlan
                       150 (Tex. 2012); ssee                  Tex. A
                                                           v. Tex.
                                             also, Scanlan v.      A&M Univ., 3343
                                                                     &MUniv.,      F.3d 533, 536 (5th Cir.2003)
                                                                                43F.3d533,536(5thCir.      2003)
                       (Dismissal
                       (Dismissal isappropriate  as Plaintiffs
                                  is appropriate as Plaintiffscanprove     setoffacts
                                                                         oset
                                                              can provenno    of factstto
                                                                                       osupport standing).
                                                                                          support standing).
                  7. Thepleadings andevidence  permitted byRule59requiredismissal    ofPlaintiffs’  breachof
                  7. The pleadings and evidence permitted by Rule 59 require dismissal of Plaintiffs' breach of

                                 duty and/or
                       fiduciary duty        breach of
                                      and/or breach of trust
                                                                  ofaction   as a matter
                                                             cause of action asa
                                                       trust cause
                                                                                        oflaw.TEX.
                                                                                                R.CIV.
                                                                                                    P.91          a.
                                                                                  matter of law. TEX. R. Civ. P. 91a.
                       APPLICATION
                       APPLICATION FOR ATTORNEYS' FEES

                  8. As theCourt
                  8. As the Court is aware, itmust
                                   isaware,         wardrreasonable
                                           it mustaaward  easonable        andattomeys’   feestotheprevailing
                                                                      costs and attorneys' feesto
                                                                    costs                                      party
                                                                                                  the prevailing party
                     with
                     with respect
                          respect to
                                     thechallenged
                                  to the challenged causes
                                                          ofaction.  TEX.  R. P.9la.7;               2014Tex.App.
                                                    causes of action. TEx. R. Civ. P. 91a.7; Drake, 2014 Tex. App.
                       Lexis 12572 (Tex.App.-FortWorth   Nov.20,2014,nopet.
                       Lexis 12572 (Tex. App. — Fort Worth Nov. 20, 2014,no
                                                                               h.);Longv. Griffin,No.11-1021,
                                                                            pet. h.); Longv.      No. 11-1021,
                       2014Tex.LEXIS  304(Tex.April25,2014)(percuriam).Inlightofthe narrowscope          ofthis
                       2014 Tex. LEXIS 304 (Tex. April 25, 2014) (per curiam). In light of thenarrowscope of this

                           6
                                  at
                               Id at 1126.
                           SeeOrderGranting   Authority  forGuardian   AdLitem&Attomey        AdLitemtoExecute
                         7 See Order Granting Authority for Guardian Ad Litem & Attorney Ad Litem to Execute
                  PetersonRule  11Agreement  at Exhibit A.           Plaintiffs’ Fourth A mendedOriginalPetition
                                                                      Plaintiffs' Fourth Amended Original Petition
                                                                                                                  atat
                  Peterson Rule 11 Agreement at Exhibit A. Compare
                  Breach ofTrustandBreach   ofFiduciary  Duty(related  toCarolManley     andDavidPeterson) toFifth
                  Breach of Trust and Breach of Fiduciary Duty (related to Carol Manley and David Peterson) to Fifth
                  Amended   PetitionatBreach  ofTrustandBreach     ofFiduciary    Duty.
                  Amended Petition at Breach of Trust and Breach of Fiduciary Duty.



                  4841-39753249.1




Silverado Appx. 0509
                                                                                          No. 1-15-567-CV 1527
                      9laMotion    oDismiss,
                      91a Motion tto Dismiss,Silveradoherebyffiles
                                             Silveradohereby ilesiits
                                                                   ts applicationofattomeys’    feesconsistent
                                                                                  of attorneys'fees  consistentwith
                                                                                                               with

                      theCourt’
                      the Court'ss local        Thetotal
                                   local rules. The      feesincurred defending
                                                    totalfees         defending against
                                                                                against thechallenged   causesofaction
                                                                                         the challengedcauses  of action

                       as ofJanuary
                       as of January 7,2015  are $2,692.50.
                                     7, 2015 are            See Exhibit
                                                 $2,692.50. See Exhibit"A,"  (AffidavitofJosh
                                                                        "A,"(Affidavit        K..Davis)attached
                                                                                       of JoshK         attached

                       hereto
                       hereto and             by reference
                              and incorporatedby          asiiffset
                                                 referenceas       outfully
                                                                setoutfullyherein.
                                                                           herein.

                 9.
                 9. ItItisiswithin theCourt’s
                           within the          sound
                                      Court's sound  discretion
                                                    discretion              the legal sufficiency oftheevidence
                                                                todetermine thelegal
                                                               to                                 of the evidence

                      presented regarding
                      presented regardingthe  amountoffees
                                          the amountof feeswhicharereasonable
                                                           whichare reasonableand  necessary.Ridge
                                                                               andnecessary.  RidgeO il Co.v.v.
                                                                                                   Oil

                      Guinn
                      Guinn hays., Inc.,
                                   Inc., 148
                                         148 S.W.3d.
                                             S.W.3d. 143    (Tex.2004)
                                                       143(Tex.   2004)(court-ordered
                                                                         (court-orderedaward   of attorneys'fees
                                                                                        awardofattomeys’     feesis
                                                                                                                  is
                      reviewed
                      reviewed under
                               under the  abuse ofdiscretion
                                     the abuse  of discretionstandard).
                                                              standard).The        Courtreinforces
                                                                        The DrakeCourt              thatR
                                                                                         reinforcesthat   ule
                                                                                                        Rule 991a.7
                                                                                                               1a.7
                       requires an"award
                       requires an "awardooffall costsaand
                                             allcosts      reasonableand
                                                        ndreasonable                attorneyfees
                                                                          necessaryattorney
                                                                      andnecessary             feesincurred
                                                                                                    incurredwith
                                                                                                             withrespect
                                                                                                                  respect

                       to thechallenged
                       to               causeooffaction."
                          the challengedcause      action."2014
                                                            2014Tex.
                                                                 Tex.A  pp.LLexis
                                                                      App.   exis112572
                                                                                   2572 aatt *6.Silverado
                                                                                              *6. Silveradoisentitled
                                                                                                            is entitledto
                                                                                                                        to

                       recover itsreasonable
                       recover its reasonable and         attorneyfees
                                                 necessaryattorney
                                              andnecessary         feesand costsiin
                                                                       andcosts  nthe
                                                                                    theevent  Plaintiffsappeal
                                                                                        eventPlaintiffs  appealand/or
                                                                                                                and/or

                       engage iin
                       engage   nsubsequent
                                  subsequentmotion
                                                  practice relatedtothechallenged
                                            motion practice relatedto                causesoof
                                                                      the challengedcauses  faction
                                                                                               actionaand
                                                                                                      nd Court's
                                                                                   Worth
                       findings.
                       findings.Drake,
                                Drake, 22014 Tex. App. L
                                         014Tex.App.     exis12572
                                                       Lexis 12572 (Tex.
                                                                   (Tex. A    —Fort
                                                                           pp.—
                                                                         App.   Fort WorthNov.20,2014,    opet.
                                                                                           Nov. 20, 2014,nno pet.
                       h.).    Plaintiffs
                            IfPlaintiffs
                       h.). If
                                         findit necessary
                                         find it necessary to
                                                                     Motion
                                                              fileaa Motion
                                                           tofile              Reconsider
                                                                            toReconsider
                                                                            to
                                                                                         and/orRescind, Silverado
                                                                                         and/or Rescind, Silverado
                       requests$750.00
                       requests $750.00 as
                                          thereasonable  andnecessaryfees
                                        as the reasonable andnecessary
                                                                          forhandling  theresponsive  briefing and
                                                                      fees for handling the responsive briefing and
                       hearingrelated
                       hearing related to
                                          thesame. SeeExhibit"A,"Affidavit  ofJoshK.Davis.lfthematterisis
                                                   See Exhibit "A," Affidavit of Josh K. Davis. If thematter
                                        to the same.
                       appealed,Silverado
                       appealed, Silverado requests
                                                   $10,000.00 foritsreasonable   and           feesforhandling   the
                                           requests $10,000.00 for its reasonable and necessary fees for handling the
                       appellee’s      inthe
                                  casein
                       appellee's case   the court
                                                   ofappeals, $7,500.00 ifplaintiff  files WritofError rPetition
                                             court of appeals, $7,500.00 if plaintiff filesaa Writ of Erroroor
                                                                                                                       for
                                                                                                               Petition for
                       Review  withtheSupreme     CourtofTexas,and$7,500.00         iftheWritofError rPetition
                       Review with the Supreme Court of Texas, and $7,500.00 if the Writ of Erroroor
                                                                                                                       for
                                                                                                               Petition for
                       ReviewisGranted  bytheSupreme   CourtofTexas.See Inaddition         to itsfees,Silverado
                       Review is Granted by the Supreme Court of Texas. See id. In addition to its fees, Silverado
                       requestsitscosts.Drake,2014Tex.App.Lexis12572(Tex.App. FortWorthNov.20,2014,
                       requests its costs. Drake, 2014 Tex. App. Lexis 12572 (Tex. App. —
                                                                                        — Fort Worth Nov. 20, 2014,
                       nopet.h.).
                       no pet. h.).




                  4841-3975-3249.1




Silverado Appx. 0510
                                                                                            No. 1-15-567-CV 1528
                                                               PRAYER
                                                               PRAYER

        0
                          Plaintiffs’
                          Plaintiffs' breach
                                      breach of trust and/or
                                             of trust        breach offiduciary
                                                      and/or breach of fiduciaryduty
                                                                                dutyccause
                                                                                      auseofaction
                                                                                           of actionhas  obasis
                                                                                                    hasnno basisinlaw
                                                                                                                 in law

                 or factand  must bedismissed.
                    fact and must be dismissed.TEX.     P.9la.
                                               TEX.R.CIV.
                                                   R. CDT. P. 91a.Thechallenged   causeofaction,
                                                                   The challengedcause  of action,taken  astrue,
                                                                                                   takenas  true,

                 together with
                 together with inferences
                               inferences reasonably drawn ffrom
                                          reasonably drawn   romit,does    oteentitle
                                                                 it, doesnnot  ntitlePPlaintiffs
                                                                                       laintiffs totherelief
                                                                                                to  the reliefssought
                                                                                                               oughtfor
                                                                                                                      for

                 thefollowing  reasons: l)Plaintiffs
                 the following reasons:               lack standing;
                                        1) Plaintiffs lack standing;2)Silverado cannotbeheld
                                                                    2) Silveradocannotbe heldliable
                                                                                              liableffor
                                                                                                     orrelying
                                                                                                         relyingoon
                                                                                                                  naa
                 durable
                 durable and/ormedical   owerof
                         and/or medicalppower ofattorney      matterof
                                                          asaamatter
                                                 attorneyas          oflaw;and,3)
                                                                        law; and, 3)Silverado
                                                                                    Silveradoddoes
                                                                                              oesnot
                                                                                                   notowea
                                                                                                       owe a
       • 0
                 fiduciary
                 fiduciary dduty
                             utyand/or
                                 and/or dduty
                                          utyof  trust toPlaintiffs.
                                              oftrustto  Plaintiffs. Furthermore,
                                                                     Furthermore,the  causeofaction
                                                                                  thecause           mustbbe
                                                                                            of actionmust edismissed
                                                                                                             dismissed
        N
                 as no reasonable
                 as no            personcouldbelieve
                       reasonableperson  could believethefactspleaded.
                                                       the facts pleaded. As    result,PPlaintiffs'
                                                                          As aa result,  laintiffs’breach
                                                                                                    breachof
                                                                                                           oftrust
                                                                                                              trust
                 and/or
                 and/or breach
                        breach o
                               off fiduciarydutycauseooffaction
                                            dutycause            mustbedismissed
                                                          action must             andSilverado
                                                                     be dismissedand          mustbbe
                                                                                     Silveradomust  eawarded
                                                                                                      awardedits
                                                                                                              its
                 feesand  costs. TEX.R.
                 fees and costs.     R. Civ. P.9la;
                                             P. 91a; FED.
                                                     FED.R.       P.l2(b)(6);
                                                          R. Civ.P.            ee also, Scanlan,343F.3d
                                                                     12(b)(6);ssee               343 F.3datat536.
                                                                                                              536.
                                                                Respectfully
                                                                Respectfullysubmitted,
                                                                             submitted,
                                                                LEWIS
                                                                LEWISBRISBOISBISGAARD&
                                                                      BRISBOIS BISGAARD &SMITH,LLP
                                                                                          SMITH, LLP
                                                                /s/
                                                                 Josh
                                                                 /s/ Josh K Davis

                                                                JOSH K. DAVIS
                                                                State
                                                                StateBar
                                                                     BarN o.224031993
                                                                        No.   4031993
                                                                CHRISTIAN
                                                                CHRISTIANR. R.JJOHNSON
                                                                                OHNSON
                                                                State
                                                                StateBar
                                                                     BarN o.224062345
                                                                        No.   4062345
                                                                Weslayan
                                                                WeslayanTower,
                                                                         Tower,Suite
                                                                                Suite1400
                                                                                     1400
                                                                24Greenway
                                                                24 GreenwayPlaza
                                                                           Plaza
                                                                Houston,
                                                                 Houston,Texas77046
                                                                          Texas 77046
                                                                (713)659-6767  Telephone
                                                                 (713) 659-6767 Telephone
                                                                (713) 759-6830 Facsimile
                                                                 (713) 759-6830 Facsimile
                                                                ATTORNEYS FORDEFENDANTS,
                                                                ATTORNEYS FOR DEFENDANTS,
                                                                SILVERADOSENIOR LIVING,INC.D/B/A
                                                                SILVERADO SENIOR LIVING, INC. D/B/A
                                                           SILVERADO SENIORLIVING SUGAR LAND
                                                           SILVERADO SENIOR LIVING SUGAR LAND
                                                   CERTIFICATEOFSERVICE
                                                   CERTIFICATE OF SERVICE
                                certify
                          Ihereby     thatatrueandcorrect
                                                       copyoftheforegoing
                                                                       instrument      uponall
                                                                               wasserved
                 counselIofrecord
                          hereby certify that a true and correct copy of the foregoing instrument was served upon all
                                  viae-file,facsimile, handdeliveryand/orcertifiedmail,retumreceiptrequested     on
                 counsel of record via e-file, facsimile, hand delivery and/or certified mail, return receipt requested on
                 this7thJanuary,  2015.
                 this 7th January, 2015.




                 4841-3975-3249.1




Silverado Appx. 0511
                                                                                           No. 1-15-567-CV 1529
                                     M.Ross
                           Philip M. Ross
                           1006
                           1006 Holbrook
                                Holbrook Road
                                         Road
                           San          Texas 778218
                           San Antonio, Texas   8218
                           Attorney Jbr Plaintiffs

                           Candice
                           Candice LSchwager
                                   L Schwager
                           TheSchwager
                           The Schwager LawFirm
                                        Law Firm
                           1417 R
                           1417   amada
                                Ramada Dr.
                                       Dr.
                          Houston,
                          Houston, Texas77062
                                   Texas 77062
                           Attorney for Plaintiffs

                           Sarah Patel
                                  Patel Pacheco
                                        Pacheco
                           Crain,
                           Crain, Caton
                                  Caton &  James, PC
                                         & James, PC
                           1401
                           1401McKinney
                               McKinney S treet
                                        Street
                           1700 F
                           1700   iveH
                                Five   ouston
                                     Houston Center
                                             Center
                           Houston,
                           Houston, Texas
                                    Texas 77010
                                          77010
                           Attorneys for Carol ManleyandDavid
                                                     and David Peterson
                           Jill
                           Jill w.
                                W. Young
                                   Young
                          Maclntyre, McCulloch,
                          Maclntyre, McCulloch, Stanfield
                                                Stanfield&
                                                         &Young,
                                                           Young,LLP
                                                                 LLP
                          2900 Weslayan, Suite150
                          2900Weslayan,  Suite 150
                           Houston, Texas77027
                           Houston, Texas77027
                            Russ
                           W. Jones
                           W. Russ Jones
                           Underwood,
                           Underwood,Jones
                                            Scherrer &Malouf,  PLLC
                                       Jones Scherrer & Malouf, PLLC
                           5177R  ichmond Ave, Suite505
                           5177 Richmond Ave, Suite 505
                           Houston,Texas 77056
                           Houston, Texas 77056



                                                            Josh
                                                            s/ Davis
                                                             s/ Josh K. Davis

                                                             JOSH K. DAVIS




                 4841-3975-3249. 1




Silverado Appx. 0512
                                                                                No. 1-15-567-CV 1530
TAB 62
                                                        CAUSE NO. 427,208-401

                 MACKEY
                 MACKEY     ("MACK")
                            ("MACK")    GLEN   PETERSON
                                        GLENPETERSON             §             INPROBATE
                                                                               IN         COURTNO.
                                                                                  PROBATE COURT NO.l1
                 PETERSON;
                 PETERSON;     TONYA    PETERSON
                               TONYA PETERSON                    §
                 Individually and as Next
                              and as Next F riend
                                          Friend ooff            §
                 RUBYPETERSON;
                 RUBY   PETERSON; DON DONLESLIE       PETERSON;§
                                            LESLIE PETERSON;
                 CAROL
                 CAROL    PETERSON,
                         PETERSON,                    andas
                                       Individually and     Next §
                                                         asNext
                 Friend
                 Friend ofRUBY
                        of RUBY P   ETERSON;
                                   PETERSON;     and   LONNY §
                                                 and LONNY
                 PETERSON,                                       §

                                                                      §
                 PETERSON,
                                                                      §
        PP
        q
                 VS.
                 VS.                                                  §
                 SILVERADO
                 SILVERADO    SENIOR
                              SENIOR LIVING,
                                     LIVING, INC.
                                             INC.                     §
                 d/b/a
                     SILVERADO
                           SENIOR
                               LIVING
                                   —
                 d/b/a SILVERADO SENIOR LIVING —                      §
                 SUGARLAND
                 SUGAR    LAND                                        §        HARRIS
                                                                               HARRIS C OUNTY,
                                                                                      COUNTY, TEXAS
                                                                                              TEXAS

                                             ORDER GRANTING SILVERADO’S
                                       FIRST
                                          AMENDED
                                             PLEA
                                                THE
                                               TO
                                             ORDER
                                                  JURISDICTION
                                                   GRANTING SILVERADO'S
                                       FIRST AMENDED PLEA TO THE JURISDICTION

                           BEITREMEMBERED
                           BE IT REMEMBERED that    thisday
                                                 onthis
                                            that on         cameon
                                                        day came on to beconsidered
                                                                    tobe            Defendant,
                                                                         considered Defendant, Silverado
                                                                                               Silverado

                 SeniorLiving,
                 Senior Living,Inc.
                               Inc.d/b/aSilverado   SeniorLiving
                                    d/b/a Silverado Senior Living— SugarL
                                                                 —Sugar   and’sFFirst
                                                                        Land's   irstA mended
                                                                                      Amended Plea
                                                                                              Plea to the
                                                                                                   to the

                 Jurisdiction and the Court after reviewing
                 Jurisdiction andtheCourt         reviewing such
                                                            such motion
                                                                 motion iissoftheopinion
                                                                            of the opinion tthat
                                                                                             hattthis
                                                                                                  hisMotion  iswell
                                                                                                      Motion is well

                 takenshould
                 taken should beinallthings    GRANTED.
                              be in all things GRANTED.

                           ItisHEREBY   ORDERED,
                           It is HEREBY ORDERED, ADJUDGED and
                                                 ADJUDGED and DECREED
                                                              DECREED that CAUSE
                                                                      thatCAUSE NO.427,208
                                                                                NO. 427,208is
                                                                                           is

                 DISMISSED
                 DISMISSED W ITHPREJUDICE
                           WITH PREJUDICE to          as to
                                          to refiling as    Silverado
                                                         to Silverado SeniorLiving,
                                                                      Senior Living,Inc.
                                                                                    Inc.d/b/aSilverado
                                                                                         d/b/a Silverado

                 Senior
                 Senior Living
                        Living —Sugar
                               — Sugar L and.
                                       Land.

                           Allrelief      expressly
                                      notexpressly
                           All relief not          granted
                                                   granted herein isdenied.
                                                           herein is denied.


                           SIGNED
                           SIGNED this
                                  this            dayof
                                              '44 day of   C-72.4 u                       20 5-•



                                                                                    .
                                                                          GEP     SIDING
                                                                          GE P '1 SIDING




                 4816-7740-7520.]
                 4816-7740-7520.1




Silverado Appx. 0513
                                                                                        No. 1-15-567-CV 1513
TAB 63
                                                                                                    010BATE COURT
                                                                                                                          1

                                                        CAUSENO.
                                                        CAUSE NO. 427,208— 4o

                  MACKEY ("MACK") GLEN PETERSONPETERSON                §          PROBATE COURT
                                                                               INPROBATE
                                                                               IN         COURT NO. 11
                  PETERSON;
                  PETERSON;     TONYA
                                TONYA   PETERSON
                                        PETERSON                       §
                  Individually
                  Individually and asNext
                               and as     Friendooff
                                      NextFriend                       §                                       on
                  RUBY PETERSON; DON LESLIE PETERSON;
                  CAROL
                     PETERSON,
                  CAROL PETERSON, Individually and as Next             §                                      31.
                                                                                                                    "T1
                  FriendofRUBY
                  Friend of RUBY PETERSON;
                                    PETERSON; and    LONNY
                                                 and LONNY             §
                  PETERSON,
                  PETERSON,
                                                                                                              tv    7-7
                                                                                                                    rn

                  vs.
                  VS.
                                                                                                             twa
                 SILVERADO    SENIORLIVING, INC.                                                             "wa
                 SILVERADO   SENIOR LIVING, INC.                       §
                 d/b/aSILVERADO
                 d/b/a            SENIOR
                       SILVERADO SENIOR  LIVING
                                        LIVING ——                      §
                 SUGARLAND
                 SUGAR    LAND                                         §       HARRISC
                                                                               HARRIS  OUNTY,
                                                                                      COUNTY, TEXAS
                                                                                              TEXAS

                        ORDER
                            GRANTING
                                  APPLICATION
                                          FORATTORNEY
                                                   FEES
                                                      PURSUANT
                                                            TO
                        ORDER GRANTING APPLICATION FOR ATTORNEY FEES PURSUANT TO
                                RULE91a ORDER
                                RULE    ORDER ENTERED ONNOVEMBER
                                              ENTERED ON              2014
                                                         NOVEMBER 10, 2014

                         BEITREMEMBERED   thaton
                         BE IT REMEMBERED that   thisday
                                               onthis day came       beconsidered
                                                               ontotobe
                                                          cameon                   Defendant,
                                                                        considered Defendant, Silverado
                                                                                              Silverado

                 SeniorLiving,
                 Senior         Inc.d/b/aSilverado
                        Living, Inc.                  SeniorLiving
                                     d/b/a Silverado Senior Living —
                                                                   ——      SilveradoSeniorLiving,
                                                                     Sugar Silverado                Inc.d/b/a
                                                                                     Senior Living, Inc. d/b/a

                 SilveradoSenior
                 Silverado SeniorLivingSugar  LandA
                                 Living Sugar Land        PP
                                                      licationforAttorney
                                                   Application for Attorney FeesPursuant       Rule91aOrder
                                                                            Fees Pursuant ttoo Rule 91a Order

                 Entered OnNovember
                 Entered On          10,2014
                            November 10,      andtheCourt
                                         2014 and            after
                                                  the Court after  reviewin
                                                                  reviewing suchmotion,
                                                                            such motion, supplement,
                                                                                        supplement, any
                                                                                                    any

                  response
                  response thereto, objections
                           thereto, objections andresponse,
                                               and response,andoral
                                                            and      argument
                                                                oral argument isoftheopinion
                                                                              is of the opinion tthat
                                                                                                  hatthisMotion
                                                                                                      this Motion iiss

                 welltaken
                 well takenshould
                           should beinallthings
                                  be               GRANTED.
                                     in all things GRANTED.

                         ITISTHEREFORE
                         IT              ORDERED,
                            IS THEREFORE ORDERED, thatSilverado
                                                  that           SeniorL
                                                       Silverado Senior  iving,IInc.
                                                                        Living,  nc.d/b/aSilverado   Senior
                                                                                     d/b/a Silverado Senior

                 Living                                                                                              s.•••9
                 Living —Sugar
                        — SugarLand
                               Landbbe
                                     eawarded
                                       awardedits  costsaand
                                               itscosts   ndattorneys’
                                                             attorneys' fees
                                                                        fees iinnthe amount of$
                                                                                 the amount of $ 13                  •



                         ITISFURTHER
                         IT            ORDERED,
                            IS FURTHER ORDERED, that Silverado
                                                thatSilverado Senior
                                                              Senior Living,
                                                                     Living,      d/b/aSilverado
                                                                             Inc.d/b/a
                                                                             Inc.      Silverado Senior
                                                                                                 Senior

                 Living
                 Living —Sugar
                        —  SugarLLand
                                  andbeawarded
                                         be awardedits costsaand
                                                    itscosts  ndattorneys’
                                                                 attorneys' fees
                                                                             fees inthe  amount of$
                                                                                  in the amount of $ r) not, --in
                                                    an
                 theevent
                 the event of appeal, $$ 7S0 0 — ifplaintiff
                           of appeal,                                 filesaa WritofError
                                                         if plaintiff files                 or Petition
                                                                              Writ of Error or Petition forReview
                                                                                                        for Review with
                                                                                                                   with
                                                               tr)
                 theSupreme
                 the SupremeCourt
                            Court ofTexas,
                                  of        and$
                                     Texas, and      ZSCIO =if the Writ ofError
                                                               the Writ          or Petition
                                                                        of Error or Petition for
                                                                                             for R eview
                                                                                                 Review isGranted
                                                                                                        is Granted

                 bytheSupreme   CourtofTexas.
                 by the Supreme Court of Texas.




                 4811-0648·8097.1
                 4811-0648-8097.1




Silverado Appx. 0514
                                                                                        No. 1-15-567-CV 1514
                            Allrelief
                            All        notexpressly
                                relief not           granted
                                           expressly granted hereinisisdenied.
                                                             herein    denied.


                            SIGNEDthis
                            SIGNED         7 144     dayof
                                                     day of                       2015.




                                                                            GPR1I G


                 Approved andEntry
                 Approved and       Requested
                              Entry Requested By:
                                              By:

                 /S/Christian
                 IS/ Christian R.J0hns0n
                               R. Johnson

                 JOSH    DAVIS
                 JOSH K. DAVIS
                 StateBarNo.   24031993
                 State Bar No. 24031993
                 CHRISTIAN
                       R.JOHNSON
                 CHRISTIAN R. JOHNSON
                 StateBarNo.24062345
                 State Bar No. 24062345
                 LEWISBRISBOIS
                 LEWIS   BRISBOISBISGAARD
                                      BISGAARD   &SMITH,
                                                 &          LLP
                                                   SMITH, LLP
                 WeslayanTower,
                 Weslayan  Tower,Suite
                                   Suite1400
                                        1400
                 24Greenway
                 24           Plaza
                    Greenway Plaza
                 Houston,
                 Houston, Texas77046
                           Texas 77046
                 (713)659-6767
                 (713) 659-6767Telephone
                                 Telephone
                 (713)759-6830
                 (713) 759-6830  Facsimile
                                 Facsimile
                 ATTORNEYS FOR   FORDEFENDANTS,
                                      DEFENDANTS,
                 SILVERADO
                 SILVERADO      SENIOR
                                SENIOR    LIVING,
                                          LIVING, INC. D
                                                  INC.   /B/A
                                                       D/B/A
                 SILVERADO
                 SILVERADO      SENIOR
                                SENIOR    LIVING
                                          LIVING  SUGAR
                                                 SUGAR    LAND
                                                          LAND




                 481
                 4811-0648-8097.1




Silverado Appx. 0515
                                                                                 No. 1-15-567-CV 1515